 

 

 

 

 

 

 

 

 

Exhibit 10.24

LEASE

by and between

BMR-ROGERS STREET LLC,

a Delaware limited liability company

and

SYNLOGIC, INC.

a Delaware corporation

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

1.

 

Lease of Premises

 

1

2.

 

Basic Lease Provisions

 

2

3.

 

Term

 

4

4.

 

Possession and Commencement Date

 

4

5.

 

Condition of Premises

 

6

6.

 

Rentable Area

 

6

7.

 

Rent

 

7

8.

 

Rent Adjustments

 

8

9.

 

Operating Expenses

 

8

10.

 

Taxes on Tenant’s Property

 

14

11.

 

Security Deposit

 

14

12.

 

Use

 

17

13.

 

Rules and Regulations, CC&Rs, Parking Facilities and Common Area

 

20

14.

 

Project Control by Landlord

 

21

15.

 

Quiet Enjoyment

 

22

16.

 

Utilities and Services

 

23

17.

 

Alterations

 

27

18.

 

Repairs and Maintenance

 

30

19.

 

Liens

 

31

20.

 

Estoppel Certificate

 

32

21.

 

Hazardous Materials

 

32

22.

 

Odors and Exhaust

 

35

23.

 

Insurance

 

36

24.

 

Damage or Destruction

 

40

25.

 

Eminent Domain

 

42

26.

 

Surrender

 

43

27.

 

Holding Over

 

44

28.

 

Indemnification and Exculpation

 

45

29.

 

Assignment or Subletting

 

46

30.

 

Subordination and Attornment

 

51

31.

 

Defaults and Remedies

 

51

32.

 

Bankruptcy

 

57

33.

 

Brokers

 

58

34.

 

Definition of Landlord

 

58

35.

 

Limitation of Landlord’s Liability

 

58

36.

 

Joint and Several Obligations

 

59

37.

 

Representations

 

59

38.

 

Confidentiality

 

60

39.

 

Notices

 

60

40.

 

Miscellaneous

 

61

41.

 

Rooftop Installation Area

 

63

42.

 

Option to Extend Term

 

65

 

 

i

 

--------------------------------------------------------------------------------

 

43.

 

Early Termination

 

67

44.

 

Ground Lease.  Ground Lessor and Landlord shall execute and deliver to Tenant a
recognition agreement providing that Ground Lessor will recognize this Lease and
not disturb Tenant's possession of the Premises and recognize this Lease and all
of Tenant’s rights hereunder, in the form of the Non-Disturbance and Attornment
Agreement attached hereto as Exhibit J

 

68

 

 

 

 

ii

 

--------------------------------------------------------------------------------

 

LEASE

THIS LEASE (this “Lease”) is entered into as of this ____ day of [_______], 2017
(the “Execution Date”), by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and SYNLOGIC, INC., a Delaware corporation
(“Tenant”).

RECITALS

A.WHEREAS, pursuant to that certain ground lease dated as of March 30, 1999, by
and among MBA-Rogers Street, LLC (“Ground Lessor,” as successor-in-interest to
O&T Realty, LLC, and MBA-Cambridge, LLC (collectively, “Initial Ground
Lessor”)), as landlord, and Rogers Street, LLC, a Delaware limited liability
company (“Initial Ground Lessee”), as tenant; as such ground lease has been
amended by that certain letter agreement dated as of July 29, 1999, between
Initial Ground Lessor and Initial Ground Lessee, and that certain Agreement
Regarding Arbitration and Lease Amendments dated as of December 15, 1999, by and
between Initial Ground Lessor and Initial Ground Lessee; and as such ground
lease has been assigned pursuant to that certain Assignment and Assumption of
Ground Lease dated as of April 4, 2007, by and between Initial Ground Lessee and
Landlord (such ground lease, as so amended and assigned, and as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Ground Lease”), Landlord leases certain real property
described on Exhibit A-1 attached hereto (the “Property”) and the improvements
located thereon, including, in part, the building at 301 Binney Street (the
“Building”); and

B.WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) located primarily on the fourth
(4th) floor of the Building, pursuant to the terms and conditions of this Lease,
as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.Lease of Premises.

1.1.Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto, including exclusive shafts, cable runs, mechanical
spaces and rooftop areas, for use by Tenant in accordance with the Permitted Use
(as defined below) and no other uses.  The Property and all landscaping, parking
facilities, private drives and other improvements and appurtenances related
thereto, including the Building and other buildings located on the Property, are
hereinafter collectively referred to as the “Project.” All portions of the
Building that are for the non-exclusive use of the tenants of the Building only,
and not the tenants of the Project generally, such as service corridors,
stairways, elevators, public restrooms and public lobbies (all to the extent
located in the Building), are hereinafter referred to as “Building Common Area.”
All portions of the Project that are for the non-exclusive use of tenants of the
Project generally, including driveways, sidewalks, parking areas and landscaped
areas, are hereinafter referred to as “Project Common Area.” The Building Common
Area and Project Common Area are collectively referred to herein as “Common
Area.”  

 

 

 

 

--------------------------------------------------------------------------------

2.Basic Lease Provisions.  For convenience of the parties, certain basic
provisions of this Lease are set forth herein.  The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1.This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2.In the definitions below, each current Rentable Area (as defined below) is
expressed in rentable square feet.  Rentable Area and “Tenant’s Pro Rata Share”
are subject to adjustment as provided in this Lease.

Definition or Provision

Means the Following (As of the Execution Date)

Approximate Rentable Area of Premises*

41,346 square feet

Approximate Rentable Area of Building

417,290 square feet

Tenant’s Pro Rata Share of Building*

9.91%

* Note:

Subject to adjustment based upon the Rentable Area of the Premises as of the
Term Commencement Date.

2.3.Monthly and annual installments of Base Rent for the Premises (“Base Rent”)
as of the Rent Commencement Date (as defined below), subject to adjustment under
this Lease:

Dates

Square Feet of Rentable Area*

Base Rent per Square Foot of Rentable Area

Monthly Base Rent*

Annual Base Rent*

Rent Commencement Date- The day immediately prior to the first (1st) annual
anniversary of the Rent Commencement Date

41,346

$76.00 annually

$261,858.00

$3,142,296.00

* Note:

Subject to adjustment based upon the Rentable Area of the Premises as of the
Term Commencement Date.

 

 

2

 

--------------------------------------------------------------------------------

2.4.Estimated Term Commencement Date:  January 22, 2018.

2.5.Estimated Term Expiration Date:  June 30, 2028.

2.6.Security Deposit:  $1,047,432, subject to increase in accordance with the
terms hereof.  

2.7.Permitted Use:   General office and laboratory use in conformity with all
federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities (as defined below), committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction over the Premises, the Building, the Property, the Project,
Landlord or Tenant, including both statutory and common law and hazardous waste
rules and regulations (“Applicable Laws”). Tenant acknowledges and agrees that,
notwithstanding anything in this Lease to the contrary, pursuant to Applicable
Laws, the portion of the Premises located in the basement of the Building is not
permitted to be occupied and may only be used for purposes that are included
within the Permitted Use that do not involve occupancy by individual persons
(which may include the placement of Tenant’s Acid Neutralization Tank).

2.8.Address for Rent Payment:

BMR-Rogers Street LLC

Attention Entity 635

P.O. Box 511415

Los Angeles, California  90051-7970

2.9.Address for Notices to Landlord:

BMR-Rogers Street LLC

17190 Bernardo Center Drive

San Diego, California  92128

Attn:  Legal Department

2.10.Address for Notices to Tenant:

Synlogic, Inc.
200 Sidney Street
Cambridge, MA 02139
Attention:  [____________]

2.11.Address for Invoices to Tenant:

Synlogic, Inc.
200 Sidney Street
Cambridge, MA 02139
Attention:  [____________]

 

 

3

 

--------------------------------------------------------------------------------

2.12.The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A

 

Premises

Exhibit A-1

 

Property

Exhibit B

 

Work Letter

Exhibit B, Schedule 1

 

Preliminary Schedule

Exhibit B, Schedule 2

 

Schematic Design Plans and Basis of Design

Exhibit B, Schedule 3

 

Preliminary Budget

Exhibit B-1

 

Tenant Work Insurance Schedule

Exhibit C

 

Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D

 

[Intentionally omitted]

Exhibit E

 

Form of Letter of Credit

Exhibit F

 

Rules and Regulations

Exhibit G

 

PTDM

Exhibit H

 

Tenant’s Personal Property

Exhibit I

 

Form of Estoppel Certificate

Exhibit J

 

Form of Ground Lease Non-Disturbance and Attornment Agreement

 

3.Term  The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date (the “Term Expiration Date”) that is
one hundred twenty (120) months after the Rent Commencement Date, subject to
extension or earlier termination of this Lease as provided herein.  

4.Possession and Commencement Date.

4.1.Landlord shall use commercially reasonable efforts to tender possession of
the Premises to Tenant on the Estimated Term Commencement Date, with the work
(the “Tenant Improvements”) required of Landlord described in the Work Letter
attached hereto as Exhibit B (the “Work Letter”) Substantially Complete (as
defined below).  Tenant agrees that in the event such work is not Substantially
Complete on or before the Estimated Term Commencement Date for any reason, then
(a) this Lease shall not be void or voidable, (b) Landlord shall not be liable
to Tenant for any loss or damage resulting therefrom, (c) the Term Expiration
Date shall be extended accordingly and (d) Tenant shall not be responsible for
the payment of any Base Rent or Tenant’s Adjusted Share of Operating Expenses
(as defined below) until the actual Term Commencement Date as described in
Section 4.2 occurs.  The term “Substantially Complete” or “Substantial
Completion” means that (i) the Tenant Improvements are substantially complete in

 

 

4

 

--------------------------------------------------------------------------------

accordance with the Approved Plans (as defined in the Work Letter), except for
minor punch list items that do not interfere with Tenant’s ability to occupy and
use the Premises for the Permitted Use and (ii) the Premises has received a
certificate of occupancy or a temporary certificate of occupancy or its
functional equivalent from the City of Cambridge Inspectional Services
Department (or other applicable governmental agency) (except that no such
certificate or functional equivalent shall be required for the portion of the
Premises located in the basement of the Building). Notwithstanding anything in
this Lease (including the Work Letter) to the contrary, Landlord’s obligation to
timely achieve Substantial Completion shall be subject to extension on a
day-for-day basis as a result of Force Majeure (as defined below).

4.2.The “Term Commencement Date” shall be the day Landlord tenders possession of
the Premises to Tenant with the Tenant Improvements Substantially Complete.  If
possession is delayed by action of Tenant, then the Term Commencement Date shall
be the date that the Term Commencement Date would have occurred but for such
delay.  Tenant shall execute and deliver to Landlord written acknowledgment of
the actual Term Commencement Date and the Term Expiration Date within ten (10)
days after Tenant takes occupancy of the Premises, in the form attached as
Exhibit C hereto.  Failure to execute and deliver such acknowledgment, however,
shall not affect the Term Commencement Date or Landlord’s or Tenant’s liability
hereunder.  Failure by Tenant to obtain validation by any medical review board
or other similar governmental licensing of the Premises required for the
Permitted Use by Tenant shall not serve to extend the Term Commencement Date.

4.3.Landlord shall endeavor to allow Tenant to enter upon the Premises after the
date that is thirty (30) days prior to the Term Commencement Date for the
purpose of installing trade fixtures, equipment and the placement of personal
property; provided that, Tenant shall furnish to Landlord evidence satisfactory
to Landlord in advance that insurance coverages required of Tenant under the
provisions of Article 23 are in effect, and such entry shall be subject to all
the terms and conditions of this Lease (except that Tenant shall have no
obligation to pay Base Rent or  Operating Expenses hereunder except to the
extent of the cost of utilities consumed by and building services provided to
Tenant); and provided, further, that to the extent the Term Commencement Date is
delayed due to such early access, then the Term Commencement Date shall be the
date that the Term Commencement Date would have occurred but for such delay.

4.4.Landlord shall cause the Tenant Improvements to be constructed in the
Premises pursuant to the Work Letter at a cost to Landlord not to exceed (a) Six
Million Two Hundred One Thousand Nine Hundred Dollars ($6,201,900.00) (based
upon One Hundred Fifty Dollars ($150.00) per square foot of Rentable Area (as
defined below and subject to change based upon the Rentable Area of the Premises
as of the Term Commencement Date)) (the “TI Allowance”). The TI Allowance may be
applied to the costs of (m) construction, (n) Landlord’s out-of-pocket expenses
related to project management of the Tenant Improvements (which fee shall not
exceed two percent (2%) of the cost of the Tenant Improvements, including the TI
Allowance), (o) commissioning of mechanical, electrical and plumbing systems by
a licensed, qualified commissioning agent hired by Landlord, and review of such
party’s commissioning report by a licensed, qualified commissioning agent hired
by Tenant, (p) space planning, architect, engineering and other related services
performed by third parties unaffiliated with Tenant, (q) building permits and
other taxes, fees, charges and levies by Governmental Authorities (as defined
below) for permits or for inspections of the Tenant Improvements, (r) costs and
expenses

 

 

5

 

--------------------------------------------------------------------------------

for labor, material, equipment and fixtures, and (s) submetering and demising
costs on the 4th floor.  In no event shall the TI Allowance be used for (w)
payments to Tenant or any affiliates of Tenant, (x) the purchase of any
furniture, personal property or other non-building system equipment, (y) costs
arising from any default by Tenant of its obligations under this Lease or (z)
costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).

4.5.Tenant shall have until June 1, 2018 (the “TI Deadline”), to expend the
unused portion of the TI Allowance, after which date Landlord’s obligation to
fund such costs shall expire.

4.6.Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
agree that all Tenant Improvements shall be programmed in accordance with the
lab and office zones identified on Exhibit A-1 attached hereto.

5.Condition of Premises.  Landlord represents to Tenant that, on the date on
which Landlord delivers the Premises to Tenant with the Tenant Improvements (or
the applicable portion thereof) Substantially Complete, all base building
systems within the Premises (or the applicable portion thereof), including the
HVAC (as hereinafter defined), electrical, life safety and plumbing systems,
shall be in good working order (provided that the sole remedy for any breach of
the foregoing representation shall be that Landlord shall promptly repair or
remedy the violation of the foregoing representation at its sole cost, provided
that Landlord may include the costs thereof in Operating Expenses to the extent
that Landlord is permitted to do so under Article 9 below, and Tenant shall not
be entitled to any monetary damages for any breach of such
representation).  Except as set forth in the immediately foregoing sentence,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Project, or with respect to the suitability of the Premises, the
Building or the Project for the conduct of Tenant’s business. Without in any way
derogating from Landlord’s ongoing maintenance, repair and restoration
obligations set forth elsewhere in this Lease, Tenant acknowledges that (a) it
is fully familiar with the condition of the Premises and subject to Landlord’s
obligation to complete the Tenant Improvements, agrees to take the same in its
condition “as is” as of the Term Commencement Date and (b) except for the Tenant
Improvements, Landlord shall have no obligation to alter, repair or otherwise
prepare the Premises for Tenant’s occupancy or to pay for or construct any
improvements to the Premises, except for performance of the Tenant Improvements
and with respect to payment of the TI Allowance.  Tenant’s taking of possession
of the Premises shall, except as otherwise agreed to in writing by Landlord and
Tenant, conclusively establish that the Premises, the Building and the Project
were at such time in good, sanitary and satisfactory condition and repair.

6.Rentable Area.

6.1.The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect in a manner consistent with Landlord’s determination of
Rentable Area for the remainder of the Building and Project, as the same may be
reasonably adjusted from time to time by Landlord in consultation with
Landlord’s architect only to reflect a physical change to the outer walls, roof
or basement of the Building, a physical change to those areas of the Building

 

 

6

 

--------------------------------------------------------------------------------

not utilized as usable area, including that portion of the Building devoted to
corridors, equipment rooms, restrooms, elevator lobby, atrium and mailroom, or a
physical change to the demising walls of the Premises.

6.2.The Rentable Area of the Building is generally determined by making separate
calculations of Rentable Area applicable to each floor within the Building and
totaling the Rentable Area of all floors within the Building.  The Rentable Area
of a floor is computed by measuring to the outside finished surface of the
permanent outer Building walls.  The full area calculated as previously set
forth is included as Rentable Area, without deduction for columns and
projections or vertical penetrations, including stairs, elevator shafts, flues,
pipe shafts, vertical ducts and the like, as well as such items’ enclosing
walls.

6.3.The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

7.Rent.

7.1.Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the date that is six (6) months after the Term Commencement Date (the “Rent
Commencement Date”), the sums set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof.  Base Rent shall be paid in equal
monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term.

7.2.In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Adjusted Share (as defined below) of Operating Expenses (as defined below), (b)
the Property Management Fee (as defined below), and (c) any other amounts that
Tenant assumes or agrees to pay under the provisions of this Lease that are owed
to Landlord, including any and all other sums that may become due by reason of
any default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.  

7.3.Base Rent and Additional Rent shall together be denominated “Rent.”  Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America to the address set forth in Section 2.8 or
to such other person or at such other place as Landlord may from time designate
in writing.  In the event the Term commences or ends on a day other than the
first day of a calendar month, then the Rent for such fraction of a month shall
be prorated for such period on the basis of the number of days in the month and
shall be paid at the then-current rate for such fractional month.

7.4.Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on

 

 

7

 

--------------------------------------------------------------------------------

Tenant’s use, (c) except as expressly provided herein, any casualty or taking or
(d) any other occurrence; and Tenant waives all rights now or hereafter existing
to terminate or cancel this Lease or quit or surrender the Premises or any part
thereof, or to assert any defense in the nature of constructive eviction to any
action seeking to recover rent.  Tenant’s obligation to pay Rent with respect to
any period or obligations arising, existing or pertaining to the period prior to
the date of the expiration or earlier termination of the Term or this Lease
shall survive any such expiration or earlier termination; provided, however,
that nothing in this sentence shall in any way affect Tenant’s obligations with
respect to any other period. Subject to the provisions of this Lease, Tenant
shall have the right to injunctive relief or to seek judgements for direct money
damages occasioned by Landlord’s breach of its Lease covenants beyond notice and
applicable cure periods (but may not set-off any such judgement against Rent or
other amount owing hereunder). Nothing in this Section 7.4 shall limit the
exercise of Tenant’s express remedies on the terms and conditions set forth in
Section 16.2 below.

8.Rent Adjustments.  Base Rent shall be subject to an annual upward adjustment
of three percent (3%) of the then-current Base Rent.  The first such adjustment
shall become effective commencing on the first (1st) annual anniversary of the
Rent Commencement Date, and subsequent adjustments shall become effective on
every successive annual anniversary for so long as this Lease continues in
effect.

9.Operating Expenses.

9.1.As used herein, the term “Operating Expenses” shall include:

(a)Government impositions, including property tax costs consisting of real and
personal property taxes (including amounts due under any improvement bond upon
the Building or the Project (including the parcel or parcels of real property
upon which the Building, the other buildings in the Project and areas serving
the Building and the Project are located)) or assessments in lieu thereof
imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”); taxes on or
measured by gross rentals received from the rental of space in the Project;
taxes based on the square footage of the Premises, the Building or the Project,
as well as any parking charges, utilities surcharges or any other costs levied,
assessed or imposed by, or at the direction of, or arising from Applicable Laws
or interpretations thereof, promulgated by any Governmental Authority in
connection with the use or occupancy of the Project or the parking facilities
serving the Project; taxes on this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; any fee for a
business license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof; and

(b)All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project, which shall
include costs of repairs and replacements to improvements within the Project as
appropriate to maintain the Project as required hereunder; costs of utilities
furnished to the Common Area; sewer fees; cable

 

 

8

 

--------------------------------------------------------------------------------

television; trash collection; cleaning, including windows; heating, ventilation
and air-conditioning (“HVAC”); maintenance of landscaping and grounds; snow
removal; maintenance of drives and parking areas; maintenance of the roof;
security services and devices; building supplies; maintenance or replacement of
equipment utilized for operation and maintenance of the Project; license, permit
and inspection fees; sales, use  and excise taxes on goods and services
purchased by Landlord in connection with the operation, maintenance or repair of
the Building or Project systems and equipment; telephone, postage, stationery
supplies and other expenses incurred in connection with the operation,
maintenance or repair of the Project; accounting, legal and other professional
fees and expenses incurred in connection with the Project; costs of furniture,
draperies, carpeting, landscaping supplies, snow removal and other customary and
ordinary items of personal property provided by Landlord for use in the Common
Area or the Project office; capital expenditures but only to the extent
permitted by Section 9.1(c) below; costs of complying with Applicable Laws
(except to the extent such costs are incurred to remedy non-compliance as of the
Execution Date with Applicable Laws); costs to keep the Project in compliance
with, or costs or fees otherwise required under or incurred pursuant to any
Property Operations Documents (as defined below), including condominium fees;
insurance premiums, including premiums for commercial general liability,
property casualty, earthquake, terrorism and environmental coverages; portions
of insured losses paid by Landlord as part of the deductible portion of a loss
pursuant to the terms of insurance policies; service contracts; costs of
services of independent contractors retained to do work of a nature referenced
above; and costs of compensation (including employment taxes and fringe
benefits) of all persons who perform regular and recurring duties connected with
the day-to-day operation and maintenance of the Project, its equipment, the
adjacent walks, landscaped areas, drives and parking areas, including janitors,
floor waxers, window washers, watchmen, gardeners, sweepers, plow truck drivers,
handymen, and engineering/maintenance/facilities personnel.

(c)Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; any
leasing commissions; expenses (including attorney fees and court costs) incurred
in connection with (i) negotiations or disputes with tenants of the Property or
other occupants or prospective tenants or other occupants, (ii) the enforcement
of any leases or (iii) the defense of Landlord’s title to, or interest in, the
Building or any part thereof; costs (including permit, license, and inspection
fees) incurred in connection with preparing rental space for a tenant, that
relate to preparation of rental space for a tenant; expenses of initial
development and construction, including grading, paving, landscaping and
decorating (as distinguished from maintenance, repair and replacement of the
foregoing); Landlord's costs of any services provided to tenants or other
occupants for which Landlord is actually reimbursed by such tenants or other
occupants (other than reimbursement through Operating Expenses) as an additional
charge or rental over and above the basic rent (and escalations thereof) payable
under the lease with such tenant or other occupant; costs in connection with
services that are provided to another tenant or occupant of the Building, but
are not offered to Tenant; capital expenditures, except for those incurred (i)
in replacing obsolete equipment, (ii) for the primary purpose of reducing
Operating Expenses, or (iii) required to comply with changes in Applicable Laws
that take effect after the Execution Date of the Lease, in each case amortized
over the useful life thereof (but in no event more than ten (10) years), as

 

 

9

 

--------------------------------------------------------------------------------

reasonably determined by Landlord; costs (i.e., interest and penalties) incurred
due to Landlord's default of this Lease or any other lease, mortgage, or other
agreement, in each case affecting the Building or Property; payments to
subsidiaries or affiliates of Landlord, or to any other party, in each case as a
result of a non-arm's length transaction, for management or other services for
the Building, or for supplies or other materials for the Building, to the extent
that such payments exceed arm's length competitive prices in the Cambridge,
Massachusetts market for the services, supplies or materials provided;
Landlord's legal existence and general corporate overhead and general
administrative expenses; legal expenses relating to other tenants; costs of
repairs to the extent reimbursed by payment of insurance proceeds received by
Landlord; advertising and promotional expenditures directly related to
Landlord’s efforts to lease space in the Building; the cost of repairs of other
work occasioned by fire, windstorm or other insured casualty, to the extent
Landlord actually receives proceeds of such insurance for such repairs or other
work; debt service; interest upon loans to Landlord or secured by mortgage or
deed of trust covering the Project or a portion thereof or any other debt of
Landlord (provided that interest upon a government assessment or improvement
bond payable in installments shall constitute an Operating Expense under
Subsection 9.1(a)); rental payments under any ground lease; the cost of
correcting defects in the construction of the Building, Building equipment,
parking lot or other site improvements, but only to the extent such costs are
covered by and actually reimbursed to Landlord under any applicable warranty or
service contract held by Landlord; costs incurred directly and solely as a
result of Landlord's gross negligence or willful misconduct; salaries of
executive officers of Landlord; depreciation claimed by Landlord for tax
purposes (provided that this exclusion of depreciation is not intended to delete
from Operating Expenses actual costs of repairs and replacements); taxes that
are excluded from Operating Expenses by the last sentence of Subsection 9.1(a);
costs or expenses incurred in connection with the financing or sale of the
Project or any portion thereof; costs expressly excluded from Operating Expenses
elsewhere in this Lease or that are charged to or paid by Tenant under other
provisions of this Lease; professional fees and disbursements and other costs
and expenses related to the ownership (as opposed to the use, occupancy,
operation, maintenance or repair) of the Project; political and charitable
contributions; and any item that, if included in Operating Expenses, would
involve a double collection for such item by Landlord.  To the extent that
Tenant uses more than Tenant’s Pro Rata Share of any item of Operating Expenses,
Tenant shall pay Landlord for such excess in addition to Tenant’s obligation to
pay Tenant’s Pro Rata Share of Operating Expenses (such excess, together with
Tenant’s Pro Rata Share, “Tenant’s Adjusted Share”).

9.2.Tenant shall pay to Landlord on the first day of each calendar month of the
Term from and after the Rent Commencement Date, as Additional Rent, (a) the
Property Management Fee (as defined below) and (b) Landlord’s estimate of
Tenant’s Adjusted Share of Operating Expenses with respect to the Building and
the Project, as applicable, for such month.

(x)The “Property Management Fee” shall equal two and five tenths percent (2.5%)
of Base Rent due from Tenant.  Tenant shall pay the Property Management Fee in
accordance with Section 9.2 with respect to the entire Term, including any
extensions thereof or any holdover periods, regardless of whether Tenant is
obligated to pay Base Rent, Operating Expenses or any other Rent with respect to
any such period or portion thereof.

 

 

10

 

--------------------------------------------------------------------------------

(y)Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord not to exceed one
hundred eighty (180) days), Landlord shall furnish to Tenant a statement showing
in reasonable detail the actual Operating Expenses, Tenant’s Adjusted Share of
Operating Expenses, and the cost of providing utilities to the Premises for the
previous calendar year (“Landlord’s Statement”).  Any additional sum due from
Tenant to Landlord shall be due and payable within thirty (30) days after
receipt of an invoice therefor.  If the amounts paid by Tenant pursuant to this
Section exceed Tenant’s Adjusted Share of Operating Expenses for the previous
calendar year, then Landlord shall credit the difference against the Rent next
due and owing from Tenant; provided that, if the Lease term has expired,
Landlord shall accompany Landlord’s Statement with payment for the amount of
such difference.

(z)Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.3.Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project.  Landlord or an affiliate(s) of Landlord currently own
other property(ies) adjacent to the Project or its neighboring properties
(collectively, “Neighboring Properties”).  In connection with Landlord
performing services for the Project pursuant to this Lease, similar services may
be performed by the same vendor(s) for Neighboring Properties.  In such a case,
Landlord shall reasonably allocate to each Building and the Project the costs
for such services based upon the ratio that the square footage of the Building
or the Project (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property (including the Building and the Project) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Project).  Since
the Project consists of multiple buildings, certain Operating Expenses may
pertain to a particular building(s) and other Operating Expenses to the Project
as a whole.  Landlord reserves the right in its sole discretion to allocate any
such costs applicable to any particular building within the Project to such
building, and other such costs applicable to the Project to each building in the
Project (including the Building), with the tenants in each building being
responsible for paying their respective proportionate shares of their buildings
to the extent required under their leases.  Landlord shall allocate such costs
to the buildings (including the Building) in a reasonable, non-discriminatory
manner, and such allocation shall be binding on Tenant.

9.4.Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within thirty (30) days after Tenant’s receipt thereof, shall contest
any item therein by giving written notice to Landlord, specifying each item
contested and the reasons therefor; provided that Tenant shall in all events pay
the amount specified in Landlord’s annual statement, pending the results of the
Independent Review and determination of the Accountant(s), as applicable and as
each such term is defined below.  If, during such thirty (30)-day period, Tenant

 

 

11

 

--------------------------------------------------------------------------------

reasonably and in good faith questions or contests the correctness of Landlord’s
statement of Tenant’s Adjusted Share of Operating Expenses, Landlord shall
provide Tenant with reasonable access to Landlord’s books and records to the
extent relevant to determination of Operating Expenses, and such information as
Landlord reasonably determines to be responsive to Tenant’s written
inquiries.  In the event that, after Tenant’s review of such information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Adjusted Share of
Operating Expenses, then Tenant shall have the right to have an independent
public accounting firm hired by Tenant on an hourly basis and not on a
contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”), but not books and records of entities other than
Landlord.  Landlord shall make such books and records available at the location
where Landlord maintains them in the ordinary course of its business.  Landlord
need not provide copies of any books or records.  Tenant shall commence the
Independent Review within thirty (30) days after the date Landlord has given
Tenant access to Landlord’s books and records for the Independent
Review.  Tenant shall complete the Independent Review and notify Landlord in
writing of Tenant’s specific objections to Landlord’s calculation of Operating
Expenses (including Tenant’s accounting firm’s written statement of the basis,
nature and amount of each proposed adjustment) no later than sixty (60) days
after Landlord has first given Tenant access to Landlord’s books and records for
the Independent Review.  Landlord shall review the results of any such
Independent Review.  The parties shall endeavor to agree promptly and reasonably
upon Operating Expenses taking into account the results of such Independent
Review.  If, as of the date that is sixty (60) days after Tenant has submitted
the Independent Review to Landlord, the parties have not agreed on the
appropriate adjustments to Operating Expenses, then the parties shall engage a
mutually agreeable independent third party accountant with at least ten (10)
years’ experience in commercial real estate accounting in the Cambridge,
Massachusetts area (the “Accountant”).  If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review).  If
either party fails to timely appoint an Accountant, then the Accountant the
other party appoints shall be the sole Accountant.  Within ten (10) days after
appointment of the Accountant(s), Landlord and Tenant shall each simultaneously
give the Accountants (with a copy to the other party) its determination of
Operating Expenses, with such supporting data or information as each submitting
party determines appropriate.  Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses.  The Accountants may not select or
designate any other determination of Operating Expenses.  The determination of
the Accountant(s) shall bind the parties.  If the parties agree or the
Accountant(s) determine that the Operating Expenses actually paid by Tenant for
the calendar year in question exceeded Tenant’s obligations for such calendar
year, then Landlord shall, at Tenant’s option, either (a) credit the excess to
the next succeeding installments of estimated Additional Rent or (b) pay the
excess to Tenant within thirty (30) days after delivery of such results.  If the
parties agree or the Accountant(s) determine that Tenant’s payments of Operating
Expenses for such calendar year were less than Tenant’s obligation for the
calendar year, then Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such results.  If the Independent Review reveals or
the Accountant(s)

 

 

12

 

--------------------------------------------------------------------------------

determine that the Operating Expenses billed to Tenant by Landlord and paid by
Tenant to Landlord for the applicable calendar year in question exceeded by more
than ten percent (10%) what Tenant should have been billed during such calendar
year, then Landlord shall pay the reasonable cost of the Independent Review.  In
all other cases Tenant shall pay the cost of the Independent Review and the
Accountant(s).

9.5.Tenant shall not be responsible for Operating Expenses with respect to any
time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date other than for the sole purpose of installing its trade
fixtures, equipment or personal property (in which case, Tenant shall pay those
charges specified in Section 4.3 of this Lease), Tenant shall be responsible for
Operating Expenses from such earlier date of possession (the Term Commencement
Date or such earlier date, as applicable, the “Expense Trigger Date”); and
provided, further, that Landlord may annualize certain Operating Expenses
incurred prior to the Expense Trigger Date over the course of the budgeted year
during which the Expense Trigger Date occurs, and Tenant shall be responsible
for the annualized portion of such Operating Expenses corresponding to the
number of days during such year, commencing with the Expense Trigger Date, for
which Tenant is otherwise liable for Operating Expenses pursuant to this
Lease.  Tenant’s responsibility for Tenant’s Adjusted Share of Operating
Expenses shall continue to the latest of (a) the date of termination of the
Lease, (b) the date Tenant has fully vacated the Premises and (c) if termination
of the Lease is due to a default by Tenant, the date of rental commencement of a
replacement tenant.

9.6.Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated based upon the number of days in the applicable
month.  Expenses such as taxes, assessments and insurance premiums that are
incurred for an extended time period shall be prorated based upon the time
periods to which they apply so that the amounts attributed to the Premises
relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses.

9.7.Within thirty (30) days after the end of each calendar year quarter (i.e. by
April 30, July 30, October 30 and January 30) in which Tenant believes it is
entitled to reimbursement from Landlord pursuant to the terms of this Lease,
Tenant shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or the Work
Letter. Tenant’s failure to send any submittal required by this Section 9.7
shall not be a default of Tenant hereunder nor shall it constitute a waiver of
Tenant’s right to seek reimbursement from Landlord, however, Tenant shall
promptly respond to any written requests from Landlord requesting any such
submittal, and to the extent Tenant is seeking any such reimbursement it shall
provide the information required under this Section 9.7 in connection with any
request for reimbursement.

9.8.In the event that the Building or Project is less than fully occupied during
a calendar year, Tenant acknowledges that Landlord may extrapolate Operating
Expenses that vary

 

 

13

 

--------------------------------------------------------------------------------

depending on the occupancy of the Building or Project, as applicable, to equal
Landlord’s reasonable estimate of what such Operating Expenses would have been
had the Building or Project, as applicable, been ninety-five percent (95%)
occupied during such calendar year; provided, however, that Landlord shall not
recover more than one hundred percent (100%) of Operating Expenses.

 

10.Taxes on Tenant’s Property.

10.1.Tenant shall pay prior to delinquency any and all taxes levied against (a)
personal property and trade fixtures located at the Premises and (b) any gross
or net receipts of or sales by Tenant.

10.2.If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

10.3.If any improvements in or alterations to the Premises, made or requested by
Tenant, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which improvements
conforming to Landlord’s building standards (the “Building Standard”) in other
spaces in the Building are assessed, then the real property taxes and
assessments levied against Landlord or the Building, the Property or the Project
by reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 10.2.  Any such excess assessed valuation due to improvements in or
alterations to space in the Project leased by other tenants at the Project shall
not be included in Operating Expenses.  If the records of the applicable
governmental assessor’s office are available and sufficiently detailed to serve
as a basis for determining whether such Tenant improvements or alterations are
assessed at a higher valuation than the Building Standard, then such records
shall be binding on both Landlord and Tenant.

11.Security Deposit.

11.1.Tenant shall deposit with Landlord on or before the Execution Date the sum
set forth in Section 2.6 (the “Security Deposit”), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the Term and ending upon the expiration or termination of Tenant’s obligations
under this Lease.  If Tenant Defaults (as defined below) with respect to any
provision of this Lease, including any provision relating to the payment of
Rent, then Landlord may (but shall not be required to) use, apply or retain all
or any part of the Security Deposit for the payment of any Rent or any other sum
in default, or to compensate Landlord for any other loss or damage that Landlord
may suffer by reason of Tenant’s default.  If any portion

 

 

14

 

--------------------------------------------------------------------------------

of the Security Deposit is so used or applied, then Tenant shall, within ten
(10) days following demand therefor, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount, and Tenant’s
failure to do so shall be a material breach of this Lease.  The provisions of
this Article shall survive the expiration or earlier termination of this Lease.

11.2.In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3.Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit.  This
provision shall also apply to any subsequent transfers.

11.4.If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

11.5.If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of
Landlord.  Landlord shall be entitled to all interest and/or dividends, if any,
accruing on the Security Deposit.  Landlord shall not be required to credit
Tenant with any interest for any period during which Landlord does not receive
interest on the Security Deposit.

11.6.The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion.  Tenant
may at any time, except when Tenant is in Default (as defined below), deliver a
letter of credit (the “L/C Security”) as the entire Security Deposit, as
follows:

(a)If Tenant elects to deliver L/C Security, then Tenant shall provide Landlord,
and maintain in full force and effect throughout the Term and until the date
that is six (6) months after the then-current Term Expiration Date, a letter of
credit in the form of Exhibit E issued by an issuer reasonably satisfactory to
Landlord, in the amount of the Security Deposit, with an initial term of at
least one year.  Landlord may require the L/C Security to be re-issued by a
different issuer at any time during the Term if Landlord reasonably believes
that the issuing bank of the L/C Security is or may soon become insolvent;
provided, however, Landlord shall return the existing L/C Security to the
existing issuer immediately upon receipt of the substitute L/C Security.  If any
issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article.  As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or

 

 

15

 

--------------------------------------------------------------------------------

the Federal Reserve for its member banks).  If, at the Term Expiration Date, any
Rent remains uncalculated or unpaid, then (i) Landlord shall with reasonable
diligence complete any necessary calculations, (ii) Tenant shall extend the
expiry date of such L/C Security from time to time as Landlord reasonably
requires and (iii) in such extended period, Landlord shall not unreasonably
refuse to consent to an appropriate reduction of the L/C Security.  Tenant shall
reimburse Landlord’s legal costs (as estimated by Landlord’s counsel and not to
exceed $3,000) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.

(b)If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c)Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date that is
forty-five (45) days before any L/C Security expires (even if such scheduled
expiry date is after the Term Expiration Date) Tenant has not delivered to
Landlord an amendment or replacement for such L/C Security, reasonably
satisfactory to Landlord, extending the expiry date to the earlier of (1) six
(6) months after the then-current Term Expiration Date or (2) the date that is
one year after the then-current expiry date of the L/C Security, (iii) the L/C
Security provides for automatic renewals, Landlord asks the issuer to confirm
the current L/C Security expiry date, and the issuer fails to do so within ten
(10) business days, (iv) Tenant fails to pay (when and as Landlord reasonably
requires) any bank charges for Landlord’s transfer of the L/C Security or (v)
the issuer of the L/C Security ceases, or announces that it will cease, to
maintain an office in the city where Landlord may present drafts under the L/C
Security (and fails to permit drawing upon the L/C Security by overnight courier
or facsimile).  This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.

(d)Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease.  Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage.  Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit.  In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.

(e)If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary.  If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

 

 

16

 

--------------------------------------------------------------------------------

12.Use.

12.1.Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

12.2.Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy (or its substantial
equivalent) issued for the Building or the Project, and shall, upon five (5)
days’ written notice from Landlord, discontinue any use of the Premises that is
declared or claimed by any Governmental Authority having jurisdiction to be a
violation of any of the above, or that in Landlord’s reasonable opinion violates
any of the above.  Tenant shall comply with any direction of any Governmental
Authority having jurisdiction that shall, by reason of the nature of Tenant’s
use or occupancy of the Premises, impose any duty upon Tenant or Landlord with
respect to the Premises or with respect to the use or occupation thereof, and
shall indemnify, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold harmless (collectively, “Indemnify,”
“Indemnity” or “Indemnification,” as the case may require) the Landlord and its
affiliates, employees, agents and contractors; and any lender, mortgagee, ground
lessor or beneficiary (each, a “Lender” and, collectively with Landlord and its
affiliates, employees, agents and contractors, the “Landlord Indemnitees”)
harmless from and against any and all demands, claims, liabilities, losses,
costs, expenses, actions, causes of action, damages, suits or judgments, and all
reasonable expenses (including reasonable attorneys’ fees, charges and
disbursements, regardless of whether the applicable demand, claim, action, cause
of action or suit is voluntarily withdrawn or dismissed) incurred in
investigating or resisting the same (collectively, “Claims”) of any kind or
nature that arise before, during or after the Term as a result of Tenant’s
breach of this Section.

12.3.Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
reasonable rules, orders, regulations and requirements of the insurers of the
Building and the Project, and Tenant shall promptly, upon demand, reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Article.

12.4.Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5.No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed.  Tenant shall, upon
termination of this Lease, return to Landlord all keys to offices and restrooms
either furnished to or otherwise procured by Tenant.  In the event any key so
furnished to Tenant is lost, Tenant shall pay to Landlord the cost of replacing
the same or of changing the lock or locks opened by such lost key if Landlord
shall deem it necessary to make such change.

 

 

17

 

--------------------------------------------------------------------------------

12.6.No awnings or other projections shall be attached to any outside wall of
the Building.  No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings.  Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises.  No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.

12.7.No sign, advertisement or notice (“Signage”) shall be exhibited, painted or
affixed by Tenant on any part of the Premises or the Building without Landlord’s
prior written consent.  Signage shall conform to Landlord’s design
criteria.  For any Signage, Tenant shall, at Tenant’s own cost and expense, (a)
acquire all permits for such Signage in compliance with Applicable Laws and (b)
design, fabricate, install and maintain such Signage in a first-class
condition.  Tenant shall be responsible for reimbursing Landlord for costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease.  Interior signs in the Building lobby and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at Landlord’s sole cost and expense, and shall be of a size, color and type and
be located in a place acceptable to Landlord.  The directory tablet shall be
provided exclusively for the display of the name and location of tenants
only.  Tenant shall not place anything on the exterior of the corridor walls or
corridor doors other than Landlord’s standard lettering.  Tenant, at Tenant’s
sole cost and expense, shall have Signage rights for the primary entrance to the
Premises substantially consistent with the Signage permitted for comparable
Tenants in the Project, as Landlord reasonably determines.  At Landlord’s
option, Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand
therefor.  Landlord, at its expense shall place a sign panel identifying Tenant
on the Landlord’s monument sign outside of the Building similar to and
consistent with the design and location of other sign panels identifying tenants
in the Building.  Tenant shall not have any such monument signage rights if it
assigns this Lease (excluding an assignment of this Lease that is an Exempt
Transfer) or if Tenant subleases more than fifty percent (50%) of the Rentable
Area of the Premises.  Tenant shall pay as Additional Rent all costs and
expenses incurred by Landlord in changing the identification of Tenant on such
monument sign arising after the Commencement Date, including any removal of
Tenant’s identification from such monument sign pursuant to the immediately
foregoing sentence.    

12.8.Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval.  Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

12.9.Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.

12.10.Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or

 

 

18

 

--------------------------------------------------------------------------------

objectionable purposes, (c) cause, maintain or permit any nuisance or waste in,
on or about the Project or (d) take any other action that would in Landlord’s
reasonable determination in any manner adversely affect other tenants’ quiet use
and enjoyment of their space or adversely impact their ability to conduct
business in a professional and suitable work environment.  Notwithstanding
anything in this Lease to the contrary, Tenant may not install any security
systems (including cameras) outside the Premises or that record sounds or images
outside the Premises without Landlord’s prior written consent, which Landlord
may withhold in its sole and absolute discretion.

12.11.Notwithstanding any other provision herein to the contrary, from and after
the Term Commencement Date, Tenant shall be responsible for all liabilities,
costs and expenses arising out of or in connection with the compliance of the
Premises with the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.,
and any state and local accessibility laws, codes, ordinances and rules
(collectively, and together with regulations promulgated pursuant thereto, the
“ADA”) (except to the extent that any such non-compliance of the Premises with
the ADA (as in effect and interpreted as of the Term Commencement Date) existed
as of the Term Commencement Date), and Tenant shall Indemnify the Landlord
Indemnitees from and against Claims arising out of any such failure of the
Premises to comply with the Tenant’s obligations with respect to the ADA under
this Section.  Landlord shall be responsible for all liabilities, costs and
expenses arising out of or in connection with the compliance of the Common Areas
with the ADA (which costs may be included in Operating Expenses to the extent
permitted in Article 9 except to the extent that any such non-compliance of the
Common Areas with the ADA (as in effect and interpreted as of the Term
Commencement Date) existed as of the Term Commencement Date).  This Section (as
well as any other provisions of this Lease dealing with Indemnification of the
Landlord Indemnitees by Tenant) shall be deemed to be modified in each case by
the insertion in the appropriate place of the following:  “except as otherwise
provided in Mass. G.L. Ter. Ed., C. 186, Section 15.” For the avoidance of
doubt, “Lenders” shall also include historic tax credit investors and new market
tax credit investors.  The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

12.12.Tenant shall maintain temperature and humidity in the Premises in
accordance with ASHRAE standards at all times.

12.13.Tenant shall establish and maintain a chemical safety program administered
by a licensed, qualified individual in accordance with the requirements of the
Massachusetts Water Resources Authority (“MWRA”) and any other applicable
Governmental Authority.  Tenant shall be solely responsible for all costs
incurred in connection with such chemical safety program, and Tenant shall
provide Landlord with such documentation as Landlord may reasonably require
evidencing Tenant’s compliance with the requirements of (a) the MWRA and any
other applicable Governmental Authority with respect to such chemical safety
program and (b) this Section.  Tenant shall be required to obtain and maintain
during the Term (m) any permit required by the MWRA (“MWRA Permit”) and (n) a
wastewater treatment operator license from the Commonwealth of Massachusetts
with respect to Tenant’s Acid Neutralization Tank (as defined below) in the
Building.  Tenant shall not introduce anything into the Acid Neutralization Tank
(x) in violation of the terms of the MWRA Permit, (y) in violation of Applicable
Laws or (z) that would interfere with the proper functioning of the Acid
Neutralization Tank.  Landlord

 

 

19

 

--------------------------------------------------------------------------------

agrees to reasonably cooperate with Tenant in order for Tenant to obtain the
MWRA Permit and the wastewater treatment operator license, without any
obligation for Landlord to incur any costs in connection therewith.  Tenant
shall reimburse Landlord within ten (10) business days after demand for any
costs incurred by Landlord pursuant to this Section.

13.Rules and Regulations, CC&Rs, Parking Facilities and Common Area.

13.1.Tenant shall have the non-exclusive right, in common with others, to use
the Common Area in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Area and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter reasonably promulgated by Landlord in its
sole and absolute discretion (the “Rules and Regulations”).  Tenant shall ensure
that its contractors, subcontractors, employees, subtenants and invitees
faithfully observe and comply with the Rules and Regulations.  Landlord shall
not be responsible to Tenant for the violation or non-performance by any other
tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations.

13.2.This Lease is subject to any recorded covenants, conditions or restrictions
on the Project or Property (including the Parking and Transportation Demand
Management Plan Ordinance- Final Amendment Decision, issued on May 24, 2002, by
the City of Cambridge (as the same may be amended from time to time, the “PTDM”)
, as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time (the “CC&Rs”) and Tenant shall, at its sole cost and
expense, comply with and cause the Project to comply with the CC&Rs and the
documents listed on Exhibit G attached hereto (together with the PTDM, the
“Property Operations Documents”).  Tenant acknowledges that Tenant, at its sole
cost and expense, shall comply with the tenant requirements in the PTDM,
including the requirements set forth in the “Alternative Work Programs,” “Public
Transportation Incentives,” “Ridesharing Programs” and “Provisions of Bicycle
and Pedestrian Amenities” sections thereof.  Tenant, at its sole cost and
expense, shall also comply with the reporting requirements set forth in the PTDM
at Landlord’s request.  Any costs incurred by Landlord in connection with the
PTDM shall constitute an Operating Expense.

13.3. The Charles River Transportation Management Association (of which Landlord
or an affiliate of Landlord is currently a member) provides certain programs to
help improve transportation in the Cambridge area.  Their website is
www.charlesrivertma.org.

13.4. Tenant shall have a non-exclusive, irrevocable license to use forty (40)
parking spaces in the facilities serving the Building and the Project in common
on an unreserved basis with other tenants of the Building and the Project during
the Term at a cost of Three Hundred Twenty Dollars ($320.00) per parking space
per month (subject to market rate adjustment by Landlord from time to time
throughout the Term), which Tenant shall pay simultaneously with payments of
Base Rent as Additional Rent.  Tenant, at any time and from time to time during
the Term, may elect to waive its right to use some or all or its parking spaces
upon written notice to Landlord.  If Tenant so elects, then it shall forfeit for
the then-remainder of the Term (including any extension thereof) any and all
rights to such waived parking spaces.

 

 

20

 

--------------------------------------------------------------------------------

13.5.Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities, and Landlord hereby agrees that Tenant shall not be deemed to be
overburdening the parking facilities if Tenant is using the number of spaces (or
fewer) then allocated to Tenant and Tenant is otherwise complying with any rules
and regulations concerning the parking facilities.  Landlord reserves the right
to determine that parking facilities are becoming overcrowded and to limit
Tenant’s use thereof.  Upon such determination, Landlord may reasonably allocate
parking spaces among Tenant and other tenants of the Building or the Project;
provided, however, that Landlord shall not be permitted to reduce the number of
parking spaces to which Tenant is then entitled to use under this
Lease.  Nothing in this Section, however, is intended to create an affirmative
duty on Landlord’s part to monitor parking.

13.6.Subject to the terms of this Lease including the Rules and Regulations and
the rights of other tenants of the Building, Tenant shall have the non-exclusive
right, at no additional cost and on an unreserved basis, subject to Section 4 of
the Rules and Regulations, to access the freight loading dock and freight
elevator twenty-four (24) hours per day, seven (7) days per week, at no
additional cost.  Landlord shall not be responsible for any coordination of the
use of the freight elevator or the loading dock by tenants at the
Building.  Landlord shall provide a dumpster and/or trash compactor at the
loading dock for Tenant’s use for the disposal of non-Hazardous Materials, and
Tenant shall pay Tenant’s Adjusted Share of the cost of said dumpster and/or
trash compactor.  Tenant shall be solely responsible for the disposal of any
Hazardous Materials in accordance with Applicable Laws.

14.Project Control by Landlord.

14.1.Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease.  This reservation includes Landlord’s right to subdivide the
Project; convert the Building and the other buildings within the Project to
condominium units; change the size of the Project by selling all or a portion of
the Project or adding real property and any improvements thereon to the Project;
grant easements and licenses to third parties; maintain or establish ownership
of the Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies, entrances and landscaping; provided, however, that such rights shall be
exercised in a way that does not materially adversely affect Tenant’s beneficial
use and occupancy of the Premises, including the Permitted Use and Tenant’s
access to the Premises.  Tenant acknowledges that Landlord specifically reserves
the right to allow the exclusive use of corridors and restroom facilities
located on specific floors to one or more tenants occupying such floors;
provided, however, that Tenant shall not be deprived of the use of the corridors
reasonably required to serve the Premises or of restroom facilities serving the
floor upon which the Premises are located.

 

 

21

 

--------------------------------------------------------------------------------

14.2.Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

14.3.Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.

14.4.Landlord may, at any and all reasonable times during non-business hours (or
during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (which may
be oral or by email to the office manager or other Tenant-designated individual
at the Premises; but provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises to (u) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (v) supply any service Landlord is
required to provide hereunder, (w) alter, improve or repair any portion of the
Building other than the Premises for which access to the Premises is reasonably
necessary, (x) post notices of nonresponsibility, (y) access the telephone
equipment, electrical substation and fire risers and (z) show the Premises to
prospective tenants during the final year of the Term and current and
prospective purchasers and lenders at any time.  In connection with any such
alteration, improvement or repair as described in Subsection 14.4(w), Landlord
may erect in the Premises or elsewhere in the Project scaffolding and other
structures reasonably required for the alteration, improvement or repair work to
be performed.  In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible.  Landlord shall at all times retain a key with
which to unlock all of the doors in the Premises.  If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

15.Quiet Enjoyment

.  Landlord covenants that, so long as no Default (as hereinafter defined) has
occurred, Tenant may peacefully and quietly have, hold and enjoy the Premises,
free from any claim by Landlord or persons claiming under Landlord, but subject
to all of the terms and provisions hereof, provisions of Applicable Laws and
rights of record to which this Lease is or may become subordinate.  This
covenant is in lieu of any other quiet enjoyment covenant, either express or
implied.

 

 

22

 

--------------------------------------------------------------------------------

16.Utilities and Services.

16.1.Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon.  Power shall be separately sub-metered to Tenant.  If any
such utility is not separately metered or sub-metered to Tenant, Tenant shall
pay Tenant’s Adjusted Share of all charges of such utility jointly metered with
other premises as part of Tenant’s Adjusted Share of Operating Expenses or, in
the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent.  Landlord may base its bills for utilities on reasonable
estimates; provided that Landlord adjusts such billings promptly thereafter or
as part of the next Landlord’s Statement to reflect the actual cost of providing
utilities to the Premises.  To the extent that Tenant uses more than Tenant’s
Pro Rata Share of any utilities, then Tenant shall pay Landlord for Tenant’s
Adjusted Share of such utilities to reflect such excess.  In the event that the
Building or Project is less than fully occupied during a calendar year, Tenant
acknowledges that Landlord may extrapolate utility usage that varies depending
on the occupancy of the Building or Project (as applicable) to equal Landlord’s
reasonable estimate of what such utility usage would have been had the Building
or Project, as applicable, been ninety-five percent (95%) occupied during such
calendar year; provided, however, that Landlord shall not recover more than one
hundred percent (100%) of the cost of such utilities. Tenant shall not be liable
for the cost of utilities supplied to the Premises attributable to the time
period prior to the Term Commencement Date; provided, however, that, if Landlord
shall permit Tenant possession of the Premises prior to the Term Commencement
Date and Tenant uses the Premises for any purpose other than placement of
personal property as set forth in Section 4.3, then Tenant shall be responsible
for the cost of utilities supplied to the Premises from such earlier date of
possession.

16.2.Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); Severe Weather Conditions (as defined below);
physical natural disasters (but excluding weather conditions that are not Severe
Weather Conditions); strikes, lockouts or other labor disturbances or labor
disputes (other than labor disturbances and labor disputes resulting solely from
the acts or omissions of the party claiming Force Majeure); acts of terrorism;
riots or civil disturbances; wars or insurrections; shortages of materials
(which shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
failures to grant consent or delays in granting consent by any Lender whose
consent is required under any applicable Loan Document; failures by third
parties to deliver gas, oil or another suitable fuel supply, or inability of the
party claiming Force Majeure, by exercise of reasonable diligence, to obtain
gas, oil or another suitable fuel; or other causes beyond the reasonable control
of the party claiming that Force Majeure has occurred (collectively, “Force
Majeure”); or, to the extent permitted by Applicable Laws, Landlord’s
negligence.  In the event of such failure, Tenant shall not be entitled to
termination of this Lease or any abatement or reduction of Rent, nor shall
Tenant be relieved from the operation of any covenant or agreement

 

 

23

 

--------------------------------------------------------------------------------

of this Lease.  “Severe Weather Conditions” means weather conditions that are
materially worse than those that reasonably would be anticipated for the
Property at the applicable time based on historic meteorological records.
Notwithstanding anything to the contrary in this Lease, if, for more than five
(5) consecutive business days following written notice to Landlord and as a
direct result of Landlord’s gross negligence or willful misconduct (and except
to the extent that such failure is caused in whole or in part by the action or
inaction of a Tenant Party (as defined below)), the provision of HVAC or other
utilities to all or a material portion of the Premises that Landlord must
provide pursuant to this Lease is interrupted (a “Material Services Failure”),
then Tenant’s Base Rent and Operating Expenses (or, to the extent that less than
all of the Premises are affected, a proportionate amount (based on the Rentable
Area of the Premises that is rendered unusable) of Base Rent and Operating
Expenses) shall thereafter be abated until the Premises are again usable by
Tenant for the Permitted Use; provided, however, that, if Landlord is diligently
pursuing the restoration of such HVAC and other utilities and Landlord provides
substitute HVAC and other utilities reasonably suitable for Tenant’s continued
use and occupancy of the Premises for the Permitted Use (e.g., supplying potable
water or portable air conditioning equipment), then neither Base Rent nor
Operating Expenses shall be abated.  During any Material Services Failure,
Tenant will cooperate with Landlord to arrange for the provision of any
interrupted utility services on an interim basis via temporary measures until
final corrective measures can be accomplished, and Tenant will permit Landlord
the necessary access to the Premises to remedy such Material Service
Failure.  In the event of any interruption of HVAC or other utilities that
Landlord must provide pursuant to this Lease, regardless of the cause, Landlord
shall diligently pursue the restoration of such HVAC and other
utilities.  Notwithstanding anything in this Lease to the contrary, but subject
to Article 24 (which shall govern in the event of a casualty), the provisions of
this Section shall be Tenant’s sole recourse and remedy in the event of an
interruption of HVAC or other utilities to the Premises, including related to
Section 16.8.

16.3.Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon.  Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

16.4.Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way (a)
increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the Permitted Use or
(b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s (as
applicable) capacity to provide such utilities or services.

16.5.If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s

 

 

24

 

--------------------------------------------------------------------------------

equipment or extended hours of business operations, then Tenant shall first
procure Landlord’s consent for the use thereof, which consent Landlord may
condition upon the availability of such excess utilities or services, and Tenant
shall pay as Additional Rent an amount equal to the cost of providing such
excess utilities and services.

16.6.Landlord shall provide water in the Common Area for lavatory and
landscaping purposes only, which water shall be from the local municipal or
similar source; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water provided to the Common Area for any purpose
other than ordinary lavatory purposes, Landlord may install a water meter
(“Tenant Water Meter”) and thereby measure Tenant’s water consumption for all
purposes.  Tenant shall pay Landlord for the costs of any Tenant Water Meter and
the installation and maintenance thereof during the Term.  If Landlord installs
a Tenant Water Meter, Tenant shall pay for water consumed by Tenant, as shown on
such meter, as and when bills are rendered.  If Tenant fails to timely make such
payments, Landlord may pay such charges and collect the same from Tenant.  Any
such costs or expenses incurred or payments made by Landlord for any of the
reasons or purposes stated in this Section shall be deemed to be Additional Rent
payable by Tenant and collectible by Landlord as such.

16.7.Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord reasonably
deems necessary or desirable, due to accident, emergency or the need to make
repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed, and, except as provided in Section 16.2,
Landlord shall further have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilation, air conditioning or utility service
when prevented from doing so by Force Majeure or, to the extent permitted by
Applicable Laws, Landlord’s negligence.  Without limiting the foregoing, it is
expressly understood and agreed that any covenants on Landlord’s part to furnish
any service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by Applicable
Laws, Landlord’s negligence.

16.8.For the Premises, Landlord shall (a) maintain and operate the HVAC systems
used for the Permitted Use only (“Base HVAC”) and (b) furnish HVAC as reasonably
required (except as this Lease otherwise provides or as to any special
requirements that arise from Tenant’s particular use of the Premises) for
reasonably comfortable occupancy of the Premises twenty-four (24) hours a day,
every day during the Term, subject to casualty, eminent domain or as otherwise
specified in this Article; provided that Tenant complies with the next
sentence.  If Tenant will require Base HVAC outside normal business hours of
business days (as reasonably designated by Landlord) in the Premises (“Overtime
HVAC”), then Landlord shall be obligated to provide Overtime HVAC only if Tenant
requests it by 4 p.m. on the immediately preceding business day.  To the extent
that Tenant occupies the Premises for laboratory purposes, Tenant directs
Landlord to provide Overtime HVAC at all times outside normal business hours of
business days (as reasonably designated by Landlord), pending further written
notice from Tenant.   Tenant shall pay Landlord, as Additional Rent, one hundred
percent (100%) of Landlord’s actual total cost of delivering steam and chilled
water for Overtime HVAC for the

 

 

25

 

--------------------------------------------------------------------------------

Premises, as well as for HVAC provided during Tenant’s business
hours.  Notwithstanding anything to the contrary in this Section, Landlord shall
have no liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services except as provided in Section 16.2.

16.9.For any utilities serving the Premises for which Tenant is billed directly
by such utility provider, Tenant agrees to furnish to Landlord (a) any invoices
or statements for such utilities within thirty (30) days after Tenant’s receipt
thereof, (b) within thirty (30) days after Landlord’s request, any other utility
usage information reasonably requested by Landlord, and (c) within thirty (30)
days after each calendar year during the Term, authorization to allow Landlord
to access Tenant’s usage information necessary for Landlord to complete an
ENERGY STAR® Statement of Performance (or similar comprehensive utility usage
report (e.g., related to Labs 21), if requested by Landlord) and any other
information in Tenant’s possession reasonably requested by Landlord for the
immediately preceding year; and Tenant shall comply with any other energy usage
or consumption requirements required by Applicable Laws.  Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least sixty (60) months, or such other period of
time as may be requested by Landlord.  Tenant acknowledges that any utility
information for the Premises, the Building and the Project may be shared with
third parties, including Landlord’s consultants and Governmental
Authorities.  In the event that Tenant fails to comply with this Section, Tenant
hereby authorizes Landlord to collect utility usage information directly from
the applicable utility providers, and Tenant shall pay Landlord a fee of One
Thousand Dollars ($1,000) per month to collect such utility usage
information.  In addition to the foregoing, Tenant shall comply with all
Applicable Laws related to the disclosure and tracking of energy consumption at
the Premises.  The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

16.10.Tenant, at its sole cost and expense, and subject to the terms and
provisions of Article 17 of this Lease, may install a separate acid
neutralization tank (the “Acid Neutralization Tank”) in the portion of the
Premises located on the first floor of the Building, as shown on Exhibit A.  In
connection with the installation of the Acid Neutralization Tank, Tenant may
connect to the Building’s common laboratory waste sanitary sewer connection and
to the municipal sewer line in the street adjacent to the Building.  Tenant, at
its sole cost and expense, shall be responsible for obtaining, and complying
with at all times, the MWRA Permit and any other permits and approvals from
Governmental Authorities necessary to install, use or operate the Acid
Neutralization Tank, and Tenant may not operate the Acid Neutralization Tank
without first having provided to Landlord, for Landlord’s approval, copies of
all such permits and approvals.  Tenant shall be responsible for all costs,
charges and expenses in connection with or arising out of the operation, use,
maintenance, repair or refurbishment of the Acid Neutralization Tank, including
all clean-up costs relating to the Acid Neutralization Tank. Tenant shall
Indemnify the Landlord Indemnitees from and against any and all Claims,
including (a) diminution in value of the Project or any portion thereof, (b)
damages for the loss or restriction on use of rentable or usable space or of any
amenity of the Project, (c) damages arising from any adverse impact on marketing
of space in the Project or any portion thereof and (d) sums paid in settlement
of Claims that arise during or after the Term as a result of Tenant’s improper
use of the Acid Neutralization Tank.  This Indemnification by Tenant includes
costs incurred in

 

 

26

 

--------------------------------------------------------------------------------

connection with any investigation of site conditions or any clean-up,
remediation, removal or restoration required by any Governmental Authority
arising from Tenant’s use of the Acid Neutralization Tank.  

16.11.Subject to each and every term and provision of this Lease (including
reasonable closures for repairs or maintenance pursuant to the terms of this
Lease), and subject to reasonable closures as the result of casualty,
condemnation, emergencies or other circumstances beyond Landlord’s control,
Tenant shall have the right to access the Premises twenty-four (24) hours per
day, seven (7) days per week.

17.Alterations.

17.1.Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation
or other work (whether major or minor) of any kind in, at or serving the
Premises (“Alterations”) without Landlord’s prior written approval, which
approval may be subject to the consent of one or more Lenders, if required under
any applicable Loan Document, but which approval Landlord shall not otherwise
unreasonably withhold; provided, however, that, in the event any proposed
Alteration affects (a) any structural portions of the Building, including
exterior walls, the roof, the foundation or slab, foundation or slab systems
(including barriers and subslab systems) or the core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, HVAC, electrical, security, life safety and power, then Landlord may
withhold its approval in its sole and absolute discretion.  Tenant shall, in
making any Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval, which approval
shall be in Landlord’s reasonable discretion.  In seeking Landlord’s approval,
Tenant shall provide Landlord, at least thirty (30) days in advance of the
proposed construction, with plans, specifications, bid proposals, certified
stamped engineering drawings and calculations by Tenant’s engineer of record or
architect of record (including connections to the Building’s structural system,
modifications to the Building’s envelope, non-structural penetrations in slabs
or walls, and modifications or tie-ins to life safety systems), work contracts,
requests for laydown areas and such other information concerning the nature and
cost of the Alterations as Landlord may reasonably request, provided that Tenant
shall not commence any such Alterations that require Landlord’s consent unless
and until Tenant has received the written approval of Landlord and any and all
Lenders whose consent is required under any applicable Loan Document.  In no
event shall Tenant use or Landlord be required to approve any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony or may not have sufficient
experience, in Landlord’s reasonable opinion, to perform work in an occupied
Class “A” laboratory research building and in tenant-occupied lab areas.
Notwithstanding the foregoing, Tenant may make strictly cosmetic changes to the
Premises that do not require any permits or more than three (3) total
contractors and subcontractors (“Cosmetic Alterations”) without Landlord’s
consent; provided that (y) the cost of any Cosmetic Alterations does not exceed
Eighty-Five Thousand Dollars ($85,000.00) in any one instance or Three Hundred
Fifty Thousand Dollars ($350,000.00) annually, (z) such Cosmetic Alterations do
not (i) require any structural or other substantial modifications to the
Premises, (ii) require any changes to or adversely affect the Building systems,
(iii) affect the exterior of the

 

 

27

 

--------------------------------------------------------------------------------

Building,  or (iv) trigger any requirement under Applicable Laws that would
require Landlord to make any alteration or improvement to the Premises, the
Building or the Project. Tenant shall give Landlord at least ten (10) days’
prior written notice of any Cosmetic Alterations.  Notwithstanding anything in
this Article 17 to the contrary, the installation of the Acid Neutralization
Tank shall not be deemed a Cosmetic Alteration, irrespective of cost.

17.2.Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the moving of Landlord’s equipment to or
from the enclosures containing such installations or facilities.

17.3.Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4.Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time designate.  Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws.  Within thirty (30) days after completion of
any Alterations (other than Cosmetic Alterations, unless requested by Landlord),
Tenant shall provide Landlord with complete “as built” drawing print sets and
electronic CADD files on disc (or files in such other current format in common
use as Landlord reasonably approves or requires) showing any changes in the
Premises, as well as a commissioning report prepared by a licensed, qualified
commissioning agent hired by Tenant and reasonably approved by Landlord for all
new or affected mechanical, electrical and plumbing systems.  Any such “as
built” plans shall show the applicable Alterations as an overlay on the Building
as-built plans; provided that Landlord provides the Building “as built” plans to
Tenant.

17.5.Before commencing any Alterations, Tenant shall (a) give Landlord at least
twenty (20) days’ prior written notice of the proposed commencement of such work
and the names and addresses of the persons supply labor or materials therefor so
that Landlord may enter the Premises to post and keep posted thereon and therein
notices or to take any further action that Landlord may reasonably deem proper
for the protection of Landlord’s interest in the Project and (b) shall, if
required by Landlord, secure, at Tenant’s own cost and expense, a completion and
lien indemnity bond satisfactory to Landlord for such work.

17.6.Tenant shall repair any damage to the Premises arising from Tenant’s
removal of any property from the Premises.  During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant.  The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

17.7.The Premises plus any Alterations; Signage; Tenant Improvements; attached
equipment, decorations, fixtures and trade fixtures; movable laboratory casework
and related appliances; and other additions and improvements attached to or
built into the Premises made by either of the parties (including all floor and
wall coverings; paneling; sinks and related plumbing fixtures; laboratory
benches; exterior venting fume hoods; walk-in freezers and refrigerators;

 

 

28

 

--------------------------------------------------------------------------------

ductwork; conduits; electrical panels and circuits; attached machinery and
equipment; and built-in furniture and cabinets, in each case, together with all
additions and accessories thereto), shall (unless, prior to such construction or
installation, or in connection with Landlord’s consent thereto, Landlord elects
otherwise in writing) at all times remain the property of Landlord, shall remain
in the Premises and shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) be surrendered to Landlord upon
the expiration or earlier termination of this Lease.  For the avoidance of
doubt, the items listed on Exhibit H attached hereto (which Exhibit H may be
updated by Tenant from and after the Term Commencement Date, subject to
Landlord’s reasonable written consent) constitute Tenant’s property and shall be
removed by Tenant upon the expiration or earlier termination of the Lease.  

17.8.Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises in which any Lender
has a security interest or as to which Landlord contributed payment, including
the Tenant Improvements, without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.

17.9.If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any actual and reasonable expenses incident to the removal, storage and sale
of such personal property.

17.10.Except with respect to Cosmetic Alterations, Tenant shall pay to Landlord
(upon demand) any out-of-pocket third party costs incurred by Landlord for
professional review of any plans or specifications for Alterations that require
Landlord’s consent.  Tenant shall reimburse Landlord for any extra expenses
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
or by reason of delays caused by such work (other than to the extent such delays
were caused by Landlord), or by reason of inadequate clean-up.  

17.11.Within sixty (60) days after final completion of any Alterations performed
by Tenant with respect to the Premises, Tenant shall submit to Landlord
documentation showing the amounts expended by Tenant with respect to such
Alterations, together with supporting documentation reasonably acceptable to
Landlord.

17.12.Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

17.13.Tenant shall require its contractors and subcontractors performing work on
the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies.

 

 

29

 

--------------------------------------------------------------------------------

17.14.Notwithstanding anything to the contrary in this Lease, Landlord and
Tenant agree that Landlord shall be permitted to withhold its approval (in its
sole and absolute discretion) of any Alteration that converts (office to lab or
lab to office, as applicable) the office and lab zones identified on Exhibit A-1
attached hereto.

18.Repairs and Maintenance.

18.1.Landlord shall repair and maintain the structural and exterior portions and
Common Area of the Building and the Project, including roofing and covering
materials; foundations (excluding any architectural slabs, but including any
structural slabs); exterior walls; plumbing; fire sprinkler systems (if any);
base Building HVAC systems; the HVAC system located within the Premises up to
the first damper or isolation valve that serves the Premises (for purposes of
clarity, the portion of the HVAC system that includes such first damper or
isolation valve and extends into and through the Premises, including any
distribution systems and any supplemental HVAC serving the Premises shall be
Tenant’s obligation to maintain and repair pursuant to Section 18.2 hereof);
elevators; and base Building electrical systems installed or furnished by
Landlord.    

18.2.Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises
(including but not limited to any systems or equipment exclusively serving the
Premises, but excluding the base Building HVAC systems up to the first damper or
isolation valve that extends into and serves the Premises) and every part
thereof in good condition and repair, damage thereto from ordinary wear and tear
excepted, and shall, within ten (10) business days after receipt of written
notice from Landlord, provide to Landlord any maintenance records that Landlord
reasonably requests.  Tenant shall, upon the expiration or sooner termination of
the Term, surrender the Premises to Landlord in as good a condition as existed
when the Tenant Improvements are finally completed by Landlord, and with respect
to Alterations, in substantially the same condition as existed on the date such
Alterations are substantially completed by Tenant, ordinary wear and tear
excepted.  Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises or any part thereof, other than pursuant to the
terms and provisions of the Work Letter.

18.3.Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance.  Except
as otherwise set forth in Section 31.12, Tenant waives its rights under
Applicable Laws now or hereafter in effect to make repairs at Landlord’s
expense.

18.4.If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.

 

 

30

 

--------------------------------------------------------------------------------

18.5.This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project.  In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article.  In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.6.Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses, subject to the limitations on inclusion of certain costs
associated with capital expenditures, as set forth in Section 9.1(c).

19.Liens.

19.1.Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished to or obligations incurred by
Tenant.  Tenant further covenants and agrees that any mechanic’s or
materialman’s lien filed against the Premises, the Building or the Project for
work or services claimed to have been done for, or materials claimed to have
been furnished to, or obligations incurred by Tenant shall be discharged or
bonded by Tenant within ten (10) days after the filing thereof, at Tenant’s sole
cost and expense.

19.2.Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the actual costs thereof as Additional Rent.  Tenant shall Indemnify the
Landlord Indemnitees from and against any Claims arising from any such liens,
including any administrative, court or other legal proceedings related to such
liens.

19.3.In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises.  In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by
Tenant.  Should any holder of a financing statement record or place of record a
financing statement that appears to constitute a lien against any interest of
Landlord or against equipment that may be located other than within an
identified suite leased by Tenant, Tenant shall, within ten (10) days after
filing such financing statement, cause (a) a copy of the lender security
agreement or other documents to which the financing statement pertains to be
furnished to Landlord to facilitate Landlord’s ability to demonstrate that the
lien of such financing statement is not applicable to Landlord’s interest and
(b) Tenant’s lender to amend such financing statement and any other documents of
record to clarify that any liens imposed thereby are not applicable to any
interest of Landlord in the Premises, the Building or the Project. If requested
by Tenant or its lender, Landlord will agree to deliver a written statement to
such lender providing that this Lease does not grant to Landlord a security
interest in Tenant’s personal property.

 

 

31

 

--------------------------------------------------------------------------------

20.Estoppel Certificate.  Tenant shall, within ten (10) business days after
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
I, or on any other form reasonably requested by a current or proposed Lender or
encumbrancer or proposed purchaser, (a) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect) and the dates to which rental and other charges are paid in advance, if
any, (b) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (c) setting forth such further information with respect to this
Lease or the Premises as may be reasonably requested thereon.  Any such
statements may be relied upon by any prospective purchaser or encumbrancer of
all or any portion of the Property.  Tenant’s failure to deliver any such
statement within the prescribed time shall, at Landlord’s option, constitute a
Default (as defined below) under this Lease, and, in any event, shall be binding
upon Tenant that the Lease is in full force and effect and without modification
except as may be represented by Landlord in any certificate prepared by Landlord
and delivered to Tenant for execution.

21.Hazardous Materials.

21.1.Tenant shall not cause or permit any Hazardous Materials (as defined below)
to be brought upon, kept or used in or about the Premises, the Building or the
Project in violation of Applicable Laws by Tenant or any of its employees,
agents, contractors or invitees (collectively with Tenant, each a “Tenant
Party”).  If (a) Tenant breaches such obligation, (b) the presence of Hazardous
Materials as a result of such a breach results in contamination of the Project,
any portion thereof, or any adjacent property, (c) contamination of the Premises
otherwise occurs during the Term or any extension or renewal hereof or holding
over hereunder (other than if such contamination results from (i) migration of
Hazardous Materials from outside the Premises not caused by a Tenant Party or
(ii) to the extent such contamination is caused by Landlord’s gross negligence
or willful misconduct) or (d) contamination of the Project occurs as a result of
Hazardous Materials that are placed on or under or are released into the Project
by a Tenant Party, then Tenant shall Indemnify the Landlord Indemnitees from and
against any and all Claims of any kind or nature, including (w) diminution in
value of the Project or any portion thereof, (x) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(y) damages arising from any adverse impact on marketing of space in the Project
or any portion thereof and (z) sums paid in settlement of Claims that arise
before, during or after the Term as a result of such breach or
contamination.  This Indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on, under or
about the Project.  Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall

 

 

32

 

--------------------------------------------------------------------------------

first be obtained, which approval Landlord shall not unreasonably withhold or
delay; and provided, further, that it shall be reasonable for Landlord to
withhold its consent if such actions could have a material adverse long-term or
short-term effect on the Project, any portion thereof or any adjacent
property.  Tenant’s obligations under this Section shall not be affected,
reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.

21.2.Landlord acknowledges that it is not the intent of this Article to prohibit
Tenant from operating its business for the Permitted Use.  Tenant may operate
its business according to the custom of Tenant’s industry so long as the use or
presence of Hazardous Materials is strictly and properly monitored in accordance
with Applicable Laws.  As a material inducement to Landlord to allow Tenant to
use Hazardous Materials in connection with its business, Tenant agrees to
deliver to Landlord (a) a list identifying each type of Hazardous Material to be
present at the Premises that is subject to regulation under any environmental
Applicable Laws in the form of a Tier II form pursuant to Section 312 of the
Emergency Planning and Community Right-to-Know Act of 1986 (or any successor
statute) or any other form reasonably requested by Landlord, (b) a list of any
and all approvals or permits from Governmental Authorities required in
connection with the presence of such Hazardous Material at the Premises and (c)
correct and complete copies of (i) notices of violations of Applicable Laws
related to Hazardous Materials and (ii) plans relating to the installation of
any storage tanks to be installed in, on, under or about the Project (provided
that installation of storage tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent Landlord may withhold
in its sole and absolute discretion) and closure plans or any other documents
required by any and all Governmental Authorities for any storage tanks installed
in, on, under or about the Project for the closure of any such storage tanks
(collectively, “Hazardous Materials Documents”).  Tenant shall deliver to
Landlord updated Hazardous Materials Documents, within fourteen (14) days after
receipt of a written request therefor from Landlord, not more often than once
per year, unless (m) there are any changes to the Hazardous Materials Documents
or (n) Tenant initiates any Alterations or changes its business, in either case
in a way that involves any material increase in the types or amounts of
Hazardous Materials, in which case Tenant shall deliver updated Hazardous
Materials documents (without Landlord having to request them) before or, if not
practicable to do so before, as soon as reasonably practicable after the
occurrence of the events in Subsection 21.2(m) or (n).  For each type of
Hazardous Material listed, the Hazardous Materials Documents shall include (t)
the chemical name, (u) the material state (e.g., solid, liquid, gas or cryogen),
(v) the concentration, (w) the storage amount and storage condition (e.g., in
cabinets or not in cabinets), (x) the use amount and use condition (e.g., open
use or closed use), (y) the location (e.g., room number or other identification)
and (z) if known, the chemical abstract service number.  Notwithstanding
anything in this Section to the contrary, Tenant shall not be required to
provide Landlord with any documents containing information of a proprietary
nature, unless such documents contain a reference to Hazardous Materials or
activities related to Hazardous Materials.  Landlord may, at Landlord’s expense,
cause the Hazardous Materials Documents to be reviewed by a person or firm
qualified to analyze Hazardous Materials to confirm compliance with the
provisions of this Lease and with Applicable Laws.  In the event that a review
of the Hazardous Materials Documents indicates non-compliance with this Lease or

 

 

33

 

--------------------------------------------------------------------------------

Applicable Laws, Tenant shall, at its expense, diligently take steps to bring
its storage and use of Hazardous Materials into compliance.  Notwithstanding
anything in this Lease to the contrary or Landlord’s review into Tenant’s
Hazardous Materials Documents or use or disposal of hazardous materials,
however, Landlord shall not have and expressly disclaims any liability related
to Tenant’s or other tenants’ use or disposal of Hazardous Materials, it being
acknowledged by Tenant that Tenant is best suited to evaluate the safety and
efficacy of its Hazardous Materials usage and procedures.

21.3.Tenant represents and warrants to Landlord that is not nor has it been, in
connection with the use, disposal or storage of Hazardous Materials, (a) subject
to a material enforcement order issued by any Governmental Authority or (b)
required to take any remedial action.

21.4.At any time, and from time to time,  prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant
Party.  Tenant shall pay all reasonable costs of such tests if such tests reveal
that Hazardous Materials exist at the Project in violation of this Lease.

21.5.If underground or other storage tanks storing Hazardous Materials installed
or utilized by Tenant are located on the Premises, or are hereafter placed on
the Premises by Tenant (or by any other party, if such storage tanks are
utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws.  Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.

21.6.Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.7.Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease.  During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials for which Tenant is responsible under
this Lease, Tenant shall be deemed a holdover tenant and subject to the
provisions of Article 27.

21.8.As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.9.Notwithstanding anything to the contrary in this Lease, Landlord shall have
sole control over the equitable allocation of fire control areas (as defined in
the Uniform Building Code as adopted by the city or municipality(ies) in which
the Project is located (the “UBC”)) within the Project for the storage of
Hazardous Materials.  Notwithstanding anything to the

 

 

34

 

--------------------------------------------------------------------------------

contrary in this Lease, the quantity of Hazardous Materials allowed by this
Section is specific to Tenant and shall not run with the Lease in the event of a
Transfer (as defined in Article 29).  In the event of a Transfer, if the use
of  Hazardous Materials by such new tenant (“New Tenant”) is such that New
Tenant utilizes fire control areas in the Project in excess of New Tenant’s Pro
Rata Share of the Building or the Project, as applicable, then New Tenant shall,
at its sole cost and expense and upon Landlord’s written request, establish and
maintain a separate area of the Premises classified by the UBC as an “H”
occupancy area for the use and storage of Hazardous Materials, or take such
other action as is necessary to ensure that its share of the fire control areas
of the Building and the Project is not greater than New Tenant’s Pro Rata Share
of the Building or the Project, as applicable.  Notwithstanding anything in this
Lease to the contrary, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of fire control
areas, it being acknowledged by Tenant that Tenant and other tenants are best
suited to evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

22.Odors and Exhaust.  Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s
operations.  Landlord and Tenant therefore agree as follows:

22.1.Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2.If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system.  If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall, in compliance with Applicable Laws, vent all fumes and
odors from the Premises (and remove odors from Tenant’s exhaust stream) as
Landlord requires.  The placement and configuration of all ventilation exhaust
pipes, louvers and other equipment shall be subject to Landlord’s
approval.  Tenant acknowledges Landlord’s legitimate desire to maintain the
Project (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant, consistent with Landlord’s non-discriminatory requirements for
the Building, to abate and remove all odors in a manner that goes beyond the
requirements of Applicable Laws.

22.3.Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises.  Any work Tenant performs under this Section shall constitute
Alterations.

 

 

35

 

--------------------------------------------------------------------------------

22.4.Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term.  Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may reasonably designate in Landlord’s discretion).  Tenant
shall install additional equipment as Landlord reasonably requires from time to
time under the preceding sentence.  Such installations shall constitute
Alterations. Tenant shall have no obligation or liabilities for odors, fumes or
exhaust arising or emanating from portions of the Project that are not the
Premises unless arising from the actions or omissions of Tenant or another
Tenant Party.

22.5.If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s reasonable
determination, cause odors, fumes or exhaust.  For the purpose of the
immediately foregoing sentence, Landlord’s determination shall be “reasonable”
if Landlord has received a complaint regarding such odors, fumes or
exhaust.  For example, if Landlord determines that Tenant’s production of a
certain type of product causes odors, fumes or exhaust, and Tenant does not
install satisfactory odor control equipment within ten (10) business days after
Landlord’s request, then Landlord may require Tenant to stop producing such type
of product in the Premises unless and until Tenant has installed odor control
equipment satisfactory to Landlord.

23.Insurance.

23.1.Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than the amount of such insurance Landlord’s Lender, if any, requires Landlord
to maintain, providing protection against any peril generally included within
the classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief.  Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services.  Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.

23.2.In addition, Landlord shall carry Commercial General Liability insurance
with combined single limits of not less than Five Million Dollars ($5,000,000)
per occurrence/general aggregate for bodily injury (including death), or
property damage with respect to the Project, written on an occurrence basis.

 

 

36

 

--------------------------------------------------------------------------------

23.3.Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a)Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.

(b)Commercial Automobile Liability insurance covering liability arising from the
use or operation of any auto, including those owned, hired or otherwise operated
or used by or on behalf of the Tenant.  The coverage shall be on a broad-based
occurrence form with combined single limits of not less than $1,000,000 per
accident for bodily injury and property damage.

(c)Commercial Property insurance covering property damage to the full
replacement cost value and business interruption.  Covered property shall
include all tenant improvements in the Premises (to the extent not insured by
Landlord pursuant to Section 23.1) and Tenant’s Property including personal
property, furniture, fixtures, machinery, equipment, stock, inventory and
improvements and betterments, which may be owned by Tenant or Landlord and
required to be insured hereunder, or which may be leased, rented, borrowed or in
the care custody or control of Tenant, or Tenant’s agents, employees or
subcontractors.  Such insurance, with respect only to all Tenant Improvements,
Alterations or other work performed on the Premises by Tenant (collectively,
“Tenant Work”), shall name Landlord and Landlord’s current and future mortgagees
as loss payees as their interests may appear.  Such insurance shall be written
on an “all risk” of physical loss or damage basis including the perils of fire,
extended coverage, electrical injury, mechanical breakdown, windstorm,
vandalism, malicious mischief, sprinkler leakage, back-up of sewers or drains,
flood, earthquake, terrorism and such other risks Landlord may from time to time
designate, for the full replacement cost value of the covered items with an
agreed amount endorsement with no co-insurance.  Business interruption coverage
shall have limits sufficient to cover Tenant’s lost profits and necessary
continuing expenses, including rents due Landlord under the Lease.  The minimum
period of indemnity for business interruption coverage shall be twelve (12)
months plus twelve (12) months’ extended period of indemnity.

(d)Workers’ Compensation insurance as is required by statute or law, or as may
be available on a voluntary basis and Employers’ Liability insurance with limits
of not less than the following:  each accident, Five Hundred Thousand Dollars
($500,000); disease ($500,000); disease (each employee), Five Hundred Thousand
Dollars ($500,000).

 

 

37

 

--------------------------------------------------------------------------------

(e)Medical malpractice insurance at limits of not less than $1,000,000 each
claim during such periods, if any, that Tenant engages in the practice of
medicine at the Premises or conducts clinical human trials at the Premises, or
counsels or provides medical services to human patients at the Premises.

(f)Pollution Legal Liability insurance is required if Tenant stores, handles,
generates or treats Hazardous Materials, as determined solely by Landlord, on or
about the Premises.  Such coverage shall include bodily injury, sickness,
disease, death or mental anguish or shock sustained by any person; property
damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages.  Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water.  Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the commencement date of this agreement, and
coverage is continuously maintained during all periods in which Tenant occupies
the Premises.  Coverage shall be maintained with limits of not less than
$1,000,000 per incident with a $2,000,000 policy aggregate and for a period of
two (2) years thereafter.

(g)During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including the Tenant Improvements and any
Alterations, insurance required in Exhibit B-1 must be in place.

23.4.The insurance required of Tenant by this Article shall be with companies at
all times having a current rating of not less than A- and financial category
rating of at least Class VII in “A.M. Best’s Insurance Guide” current
edition.  Tenant shall obtain for Landlord from the insurance companies/broker
or cause the insurance companies/broker to furnish certificates of insurance
evidencing all coverages required herein to Landlord.  Landlord reserves the
right to require complete, certified copies of all required insurance policies
including any endorsements.  No such policy shall be cancelable or subject to
reduction of coverage or other modification or cancellation except after twenty
(20) days’ prior written notice to Landlord from Tenant or its insurers (except
in the event of non-payment of premium, in which case ten (10) days’ written
notice shall be given).  All such policies shall be written as primary policies,
not contributing with and not in excess of the coverage that Landlord may
carry.  Tenant’s required policies shall contain severability of interests
clauses stating that, except with respect to limits of insurance, coverage shall
apply separately to each insured or additional insured.  Tenant shall, at least
twenty-five (25) days prior to the expiration of such policies, furnish Landlord
with renewal certificates of insurance or binders.  Tenant agrees that if Tenant
does not take out and maintain such insurance and such failure continues for
five (5) business days after written notice to Tenant, Landlord may (but shall
not be required to) procure such insurance on Tenant’s behalf and at its cost to
be paid by Tenant as Additional Rent.  Commercial General Liability, Commercial
Automobile Liability, Umbrella Liability and Pollution Legal Liability insurance
as

 

 

38

 

--------------------------------------------------------------------------------

required above shall name Landlord, BioMed Realty, L.P., and BRE Edison Parent
L.P., and their respective officers, employees, agents, general partners,
members, subsidiaries, affiliates and Lenders (“Landlord Parties”) as additional
insureds as respects liability arising from work or operations performed by or
on behalf of Tenant, Tenant’s use or occupancy of Premises, and ownership,
maintenance or use of vehicles by or on behalf of Tenant.

23.5.In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b) the landlord under any lease whereunder Landlord is a tenant of the
real property upon which the Building is located if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.
No such additional insured coverage shall protect or insure against loss arising
from the negligence or wrongful act or omission of an additional insured.

23.6.Subject to Section 23.7 below, Tenant assumes the risk of damage to any
fixtures, goods, inventory, merchandise, equipment and leasehold improvements,
and Landlord shall not be liable for injury to Tenant’s business or any loss of
income therefrom, relative to such damage, all as more particularly set forth
within this Lease.  Tenant shall, at Tenant’s sole cost and expense, carry such
insurance as Tenant desires for Tenant’s protection with respect to personal
property of Tenant or business interruption.

23.7.Each of Landlord and Tenant, for itself and on behalf of such party’s
insurers, hereby waive any and all rights of recovery or subrogation against the
other and the officers, directors, employees, agents and representatives of the
other with respect to any loss, damage, claims, suits or demands, howsoever
caused, that are covered, or should have been covered as required under the
Lease, by valid and collectible insurance, including any deductibles or
self-insurance maintained thereunder.  If necessary, each of Landlord and Tenant
agrees to endorse the required insurance policies to permit waivers of
subrogation as required hereunder and hold harmless and indemnify the parties
entitled to indemnification as provided above for any loss or expense incurred
as a result of a failure to obtain such waivers of subrogation from
insurers.  Such waivers shall continue so long as Landlord’s and Tenant’s
respective insurers so permit.  Any termination of such a waiver shall be by
written notice to the other party, containing a description of the circumstances
hereinafter set forth in this Section.  Each of Landlord and Tenant, upon
obtaining the policies of insurance required or permitted under this Lease,
shall give notice to their respective insurance carriers that the foregoing
waiver of subrogation is contained in this Lease.  If such policies shall not be
obtainable with such waiver or shall be so obtainable only at a premium over
that chargeable without such waiver, then the party seeking such policy shall
notify the other of such conditions, and the party so notified shall have ten
(10) business days thereafter to either (a) procure such insurance with
companies reasonably satisfactory to the other party or (b) agree to pay such
additional premium (in Tenant’s case, in the proportion that the area of the
Premises bears to the insured area).  If the parties do not accomplish either
(a) or (b), then this Section shall have no effect during such time as such
policies shall not be obtainable or the party in whose favor a waiver of
subrogation is desired

 

 

39

 

--------------------------------------------------------------------------------

refuses to pay the additional premium.  If the release of either Landlord or
Tenant, as set forth in the first sentence of this Section, shall contravene
Applicable Laws, then the liability of the party in question shall be deemed not
released but shall be secondary to the liability of the other party’s insurer.

23.8.Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.

23.9.Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

23.10.The provisions of this Article 23 shall survive the expiration or earlier
termination of this Lease.

24.Damage or Destruction

.

24.1.In the event of a partial destruction of (a) the Premises or (b) the Common
Area of the Building or the Project ((a) and (b) together, the “Affected Areas”)
by fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(w) the damage thereto is such that the Affected Areas may be repaired,
reconstructed or restored within a period of twelve (12 months from the date of
the happening of such casualty, (x) Landlord shall receive insurance proceeds
from its insurer or Lender sufficient to cover the cost of such repairs,
reconstruction and restoration (except for any deductible amount provided by
Landlord’s policy, which deductible amount, if paid by Landlord, shall
constitute an Operating Expense), (y) the repair, reconstruction or restoration
of the Affected Areas is permitted by all applicable Loan Documents or otherwise
consented to by any and all Lenders whose consent is required thereunder, and
(z) such casualty was not intentionally caused by a Tenant Party, then Landlord
shall commence and proceed diligently with the work of repair, reconstruction
and restoration of the Affected Areas (including all Tenant Improvements) and
this Lease shall continue in full force and effect.

24.2.In the event of any damage to or destruction of the Building or the Project
other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect.  If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or
destruction.  In the event of any damage or destruction (regardless of whether
such damage is governed by Section 24.1 or this Section), if (a) in Landlord’s
determination as set forth in the Damage Repair Estimate (as defined below), the
Affected Areas cannot be repaired, reconstructed or restored within twelve (12)
months after the date of the Damage Repair Estimate, (b) subject to Section
24.6, the Affected Areas are not actually repaired, reconstructed and restored
within eighteen (18) months after the date of the Damage Repair Estimate, or (c)
the damage and destruction occurs within the last twelve (12) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to

 

 

40

 

--------------------------------------------------------------------------------

Subsections 24.2(a) and (c), no later than fifteen (15) days after Landlord
delivers to Tenant Landlord’s Damage Repair Estimate and (z) with respect to
Subsection 24.2(b), no later than fifteen (15) days after such twelve (12) month
period (as the same may be extended pursuant to Section 24.6) expires.  If
Tenant provides Landlord with a Termination Notice pursuant to Subsection
24.2(z), Landlord shall have an additional thirty (30) days after receipt of
such Termination Notice to complete the repair, reconstruction and
restoration.  If Landlord does not complete such repair, reconstruction and
restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within two (2) business days after the
expiration of such thirty (30) day period.  If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.

24.3.As soon as reasonably practicable, but in any event within sixty (60) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings.  Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.  

24.4.Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5.In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the amount of Rent that is received
by Tenant as part of the business interruption or loss of rental income with
respect to the Premises from the proceeds of business interruption or loss of
rental income insurance.

24.6.Notwithstanding anything to the contrary contained in this Article, (a)
Landlord shall not be required to repair, reconstruct or restore any damage or
destruction to the extent that  Landlord is prohibited from doing so by any
applicable Loan Document or any Lender whose consent is required thereunder
withholds its consent, and (b) should Landlord be delayed or prevented from
completing the repair, reconstruction or restoration of the damage or
destruction to the Premises after the occurrence of such damage or destruction
by Force Majeure or delays caused by a Lender or Tenant Party, then the time for
Landlord to commence or complete repairs, reconstruction and restoration shall
be extended on a day-for-day basis; provided, however, that, at Landlord’s
election, Landlord shall be relieved of its obligation to make such repairs,
reconstruction and restoration.

 

 

41

 

--------------------------------------------------------------------------------

24.7.If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas.  The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant.  In the event Tenant has elected to upgrade
certain improvements from Landlord’s building standards (the “Building
Standard”), Landlord shall, upon the need for replacement due to an insured
loss, provide only the Building Standard, unless Tenant again elects to upgrade
such improvements and pay any incremental costs related thereto, except to the
extent that excess insurance proceeds, if received, are adequate to provide such
upgrades, in addition to providing for basic repairs, reconstruction and
restoration of the Premises, the Building and the Project.

24.8.Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs (a) during the thirteenth (13th) through the twenty-fourth
(24th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than six (6) months will be required for such repair,
reconstruction or restoration, (b) during the seventh (7th) through twelfth
(12th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than thirty (30) days will be required for such repair,
reconstruction or restoration, (c) during the last six (6) months of the Term or
(d) to the extent that insurance proceeds are not available therefor.

24.9.Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas, and shall be
conditioned upon Landlord receiving any permits or authorizations required by
Applicable Laws.  Tenant shall, at its expense, replace or fully repair all of
Tenant’s personal property and any Alterations installed by Tenant existing at
the time of such damage or destruction.  If Affected Areas are to be repaired,
reconstructed or restored in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided that Landlord shall not be required to do so while Tenant is in default
under this Lease, and subject to the requirements of any Lender of Landlord.

24.10.This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction.  Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes)
permitting the parties to terminate this Lease as a result of any damage or
destruction.

25.Eminent Domain.

25.1.In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

 

 

42

 

--------------------------------------------------------------------------------

25.2.In the event of a partial taking of (a) the Building or the Project or (b)
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease (except with
regard to (y) items occurring prior to the taking and (z) provisions of this
Lease that, by their express terms, survive the expiration or earlier
termination hereof) as of such taking if such taking is, in Landlord’s sole
opinion, of a material nature such as to make it uneconomical to continue use of
the unappropriated portion for purposes of renting office or laboratory space.

25.3.To the extent permitted under all applicable Loan Documents or otherwise
consented to by any and all Lenders whose consent is required thereunder, Tenant
shall be entitled to any award that is specifically awarded as compensation for
(a) the taking of Tenant’s personal property that was installed at Tenant’s
expense and (b) the costs of Tenant moving to a new location.  Except as set
forth in the previous sentence, any award for such taking shall be the property
of Landlord.

25.4.If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking.  To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not be required to restore the Affected Areas to the extent that
Landlord is prohibited from doing so by any applicable Loan Document or any
Lender whose consent is required thereunder withholds its consent.

25.5.This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction.  Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes)
permitting the parties to terminate this Lease as a result of any damage or
destruction.

26.Surrender.

26.1.At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. The Exit Survey shall comply with the American National Standards
Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards).  In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (a) provide Landlord with
written evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Laws, including laws pertaining to the surrender of
the Premises, (b)

 

 

43

 

--------------------------------------------------------------------------------

place Laboratory Equipment Decontamination Forms on all decommissioned equipment
to assure safe occupancy by future users and (c) conduct a site inspection with
Landlord. In addition, Tenant agrees to remain responsible after the surrender
of the Premises for the remediation of any recognized environmental conditions
set forth in the Exit Survey and comply with any recommendations set forth in
the Exit Survey.  Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease.

26.2.No surrender of possession of any part of the Premises shall release Tenant
from any of its obligations hereunder, unless such surrender is accepted in
writing by Landlord.

26.3.The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

26.4.The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27.Holding Over.

27.1.If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, as adjusted in accordance with Article 8, and (b) any amounts for which
Tenant would otherwise be liable under this Lease if the Lease were still in
effect, including payments for Tenant’s Adjusted Share of Operating Expenses.
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein.

27.2.Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) if such holdover persists for
more than thirty (30) days after the earlier of (i) the expiration or earlier
termination of the Term and (ii) the date Landlord notifies Tenant that Landlord
has procured a tenant that is ready, willing and able to sign a lease for the
Premises (or a portion thereof), Tenant shall be liable to Landlord for any and
all damages suffered by Landlord as a result of such holdover, including any
lost rent or consequential, special and indirect damages (in each case,
regardless of whether such damages are foreseeable).

27.3.Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

 

 

44

 

--------------------------------------------------------------------------------

27.4.The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5.The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28.Indemnification and Exculpation.

28.1.Tenant agrees to Indemnify the Landlord Indemnitees from and against any
and all Claims of any kind or nature, real or alleged, arising from (a) injury
to or death of any person or damage to any property occurring within or about
the Premises, the Building, the Property or the Project, arising directly or
indirectly out of (i) the presence at or use or occupancy of the Premises or
Project by a Tenant Party, (ii) an act or omission on the part of any Tenant
Party, (b) a breach or default by Tenant in the performance of any of its
obligations hereunder (including any Claim asserted by any Lender against any
Landlord Indemnitees under any Loan Document as a direct result of such breach
or default by Tenant) or (c) injury to or death of persons or damage to or loss
of any property, real or alleged, arising from the serving of alcoholic
beverages at the Premises or Project, including liability under any dram shop
law, host liquor law or similar Applicable Law, except to the extent directly
caused by Landlord’s negligence or willful misconduct.  Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation. Tenant’s obligations under this Section
shall survive the expiration or earlier termination of this Lease.  Subject to
Sections 23.6, 28.2 and 31.12 and any subrogation provisions contained in the
Work Letter, Landlord agrees to Indemnify the Tenant Parties from and against
any and all Claims arising from injury to or death of any person or damage to or
loss of any physical property occurring within or about the Premises, the
Building, the Property or the Project to the extent directly arising out of
Landlord’s gross negligence or willful misconduct.

28.2.Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
arising from fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable).  Tenant further waives any claim for injury to Tenant’s business
or loss of income relating to any such damage or destruction of personal
property as described in this Section.  Notwithstanding anything in the
foregoing or this Lease to the contrary, except (x) as otherwise provided herein
(including Section 27.2), (y) as may be provided by Applicable Laws or (z) in
the event of Tenant’s breach of Article 21 or Section 26.1, in no event shall
Landlord or Tenant be liable to the other for any consequential, special or
indirect damages arising out of this Lease, including lost profits (provided
that this Subsection 28.2(z) shall not limit Tenant’s liability for Base Rent or
Additional Rent pursuant to this Lease).

 

 

45

 

--------------------------------------------------------------------------------

28.3.Landlord shall not be liable for any damages arising from any act, omission
or neglect of any other tenant in the Building or the Project, or of any other
third party.

28.4.Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses arising from
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a
criminal.  If Tenant desires protection against such criminal acts, then Tenant
shall, at Tenant’s sole cost and expense, obtain appropriate insurance
coverage.  Tenant’s security programs and equipment for the Premises shall be
coordinated with Landlord and subject to Landlord’s reasonable approval.

28.5.The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29.Assignment or Subletting.

29.1.Except as hereinafter expressly permitted, none of the following (each, a
“Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed:  (a) Tenant
selling, hypothecating, assigning, pledging, encumbering or otherwise
transferring this Lease or subletting the Premises or (b) a controlling interest
in Tenant being sold, assigned or otherwise transferred (other than as a result
of shares in Tenant being sold on a public stock exchange).  For purposes of the
preceding sentence, “control” means (a) owning (directly or indirectly) more
than fifty percent (50%) of the stock or other equity interests of another
person or (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person.  Tenant shall have
the right to Transfer, without Landlord’s prior written consent, Tenant’s
interest in this Lease or the Premises or any part thereof to (i) any person
that as of the date of determination and at all times thereafter directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Tenant (“Tenant’s Affiliate”) or (ii) any person or
any entity with which Tenant is merged or to which all or substantially all of
Tenant’s assets or all or substantially all of the ownership interests in Tenant
are sold; provided that (in each instance under the foregoing clauses (i) and
(ii)) Tenant shall notify Landlord in writing at least ten (10) business days
prior to the effectiveness of such Transfer (an “Exempt Transfer” and otherwise
comply with the requirements of this Lease regarding such Transfer; and
provided, further, that the person that will be the tenant under this Lease
after the Exempt Transfer has a net worth (as of both the day immediately prior
to and the day immediately after the Exempt Transfer) that is equal to or
greater than the net worth (as of both the Execution Date and the date of the
Exempt Transfer) of the transferring Tenant.  For purposes of the immediately
preceding sentence, “control” requires both (a) owning (directly or indirectly)
more than fifty percent (50%) of the stock or other equity interests of another
person and (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person.  In no event shall
Tenant perform a Transfer (other than an Exempt Transfer) (a) to or with an
entity that is a tenant at the Project or at property owned by Landlord or an
affiliate of Landlord in

 

 

46

 

--------------------------------------------------------------------------------

Cambridge, Massachusetts unless, upon Tenant’s written request, Landlord
confirms in writing to Tenant that Landlord or such affiliate does not have
available space at the Project or such other property of Landlord’s affiliate or
(b) if the proposed transferee is in then-active discussions or negotiations
with Landlord or an affiliate of Landlord as reasonably determined by Landlord
after receipt of a  written request from Tenant for such
determination.  Notwithstanding anything in this Lease to the contrary, if
(a)  any proposed transferee, assignee or sublessee of Tenant has been required
by any prior landlord, Lender or Governmental Authority to take material
remedial action in connection with Hazardous Materials contaminating a property
if the contamination resulted from such party’s action or omission or use of the
property in question or (b) any proposed transferee, assignee or sublessee is
subject to a material enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials, then it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving a
proposed transferee, assignee or sublessee).  

29.2.In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior  to the date when Tenant desires
the Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent unconsolidated financial
statements of Tenant and of the proposed transferee, assignee or sublessee
satisfying the requirements of Section 40.2 (“Required Financials”); any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; copies of Hazardous Materials Documents for the proposed
transferee, assignee or sublessee; and the consideration and all other material
terms and conditions of the proposed Transfer, all in such detail as Landlord
shall reasonably require.  Without limiting any other factors that Landlord may
consider in determining whether to withhold, condition or delay its consent to
any Transfer in accordance with Section 29.1 of this Lease, Tenant hereby
acknowledges and agrees that (a) if Tenant does not deliver to Landlord the most
recent consolidated financial statements of Tenant (or if Tenant is not the
ultimate parent company, the unconsolidated financial statements of Tenant) and
the most recent unconsolidated financial statements of such proposed transferee,
then it shall be reasonable for Landlord to withhold its consent to any Transfer
to such proposed transferee, (b) if Landlord reasonably determines that the
proposed Transfer will diminish the value of Landlord’s interest under this
Lease, it shall be reasonable for Landlord to withhold its consent to any such
Transfer and (c) if Landlord reasonably determines that such proposed
Transferee’s financial condition is not satisfactory, it shall be reasonable for
Landlord to condition its consent to any such Transfer upon the proposed
transferee’s ultimate parent company providing a guaranty to Landlord of such
transferee’s obligations under this Lease, in a form acceptable to Landlord,
which guaranty shall be executed and delivered to Landlord by the applicable
guarantor prior to the Transfer Date, or upon Tenant or the proposed transferee
providing other credit enhancements acceptable to Landlord (including without
limitation an increased Security Deposit).  For purposes of the immediately
foregoing clause (c), such transferee’s financial condition will be deemed not
satisfactory if Landlord determines that such transferee is not capable of
satisfying all of the obligations of the Tenant under this Lease.

 

 

47

 

--------------------------------------------------------------------------------

29.3.Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease.  In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer if any applicable Loan Document prohibits such assignment or any Lender
whose consent is required thereunder withholds its consent, or if the Transfer
is to a transferee, assignee or sublessee of poor reputation, lacking financial
qualifications or seeking a change in the Permitted Use, or jeopardizing
directly or indirectly the status of Landlord or any of Landlord’s affiliates as
a Real Estate Investment Trust under the Internal Revenue Code of 1986 (as the
same may be amended from time to time, the “Revenue Code”).  Notwithstanding
anything contained in this Lease to the contrary, (w) no Transfer shall be
consummated on any basis such that the rental or other amounts to be paid by the
occupant, assignee, manager or other transferee thereunder would be based, in
whole or in part, on the income or profits derived by the business activities of
such occupant, assignee, manager or other transferee; (x) Tenant shall not
furnish or render any services to an occupant, assignee, manager or other
transferee with respect to whom transfer consideration is required to be paid,
or manage or operate the Premises or any capital additions so transferred, with
respect to which transfer consideration is being paid; (y) Tenant shall not
consummate a Transfer with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to use, occupy or possess any portion of the
Premises to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Revenue Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income described in Section 856(c)(2) of the Revenue Code.

29.4.The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a)Tenant shall remain fully liable under this Lease.  Tenant agrees that it
shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that is it is a guarantor or
surety or to raise in any legal proceeding any guarantor or surety defenses
permitted by this Lease or by Applicable Laws;

(b)[Intentionally omitted];

(c)In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d)Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer.  Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

 

 

48

 

--------------------------------------------------------------------------------

(e)Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request;

(f)Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including a premium
rental for a sublease or lump sum payment for an assignment, but excluding
Tenant’s reasonable costs in marketing and subleasing the Premises) in excess of
the rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after making deductions
for any reasonable marketing expenses, tenant improvement funds expended by
Tenant, alterations, cash concessions, brokerage commissions, attorneys’ fees
and free rent actually paid by Tenant.  If such consideration consists of cash
paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of such
cash payment;

(g)The proposed transferee, assignee or sublessee shall agree that, in the event
Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(h)Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms, which shall be commercially reasonable;

(i)Tenant shall not then be in default of any monetary obligation or any
material non-monetary obligation hereunder in any respect;

(j)Tenant shall not then be in default of any nonmaterial, nonmonetary
obligation beyond any applicable notice and cure period;

(k)Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(l)Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(m)Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(n)Landlord’s consent (or waiver of its rights) for any Transfer shall not waive
Landlord’s right to consent or refuse consent to any later Transfer;

 

 

49

 

--------------------------------------------------------------------------------

(o)Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(p)Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises.  Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.

29.5.Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void and shall, at the option of Landlord, terminate this
Lease.

29.6.Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant.  The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.7.If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer all or substantially all of the Premises and/or for all or
substantially all of the remainder of the Term to a proposed transferee,
assignee or sublessee other than pursuant to an Exempt Transfer, then Landlord
shall have the option, exercisable by giving notice to Tenant at any time within
ten (10) business days after Landlord’s receipt of such Transfer Notice, to
terminate this Lease as of the date specified in the Transfer Notice as the
Transfer Date, except for those provisions that, by their express terms, survive
the expiration or earlier termination hereof.  If Landlord exercises such
option, then Tenant shall have the right to withdraw such Transfer Notice by
delivering to Landlord written notice of such election within five (5) business
days after Landlord’s delivery of notice electing to exercise Landlord’s option
to terminate this Lease.  In the event Tenant withdraws the Transfer Notice as
provided in this Section, this Lease shall continue in full force and
effect.  No failure of Landlord to exercise its option to terminate this Lease
shall be deemed to be Landlord’s consent to a proposed Transfer.

29.8.If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

29.9.In the event that Tenant enters into a sublease for the entire Premises in
accordance with this Article that expires within two (2) days of the Term
Expiration Date, the term expiration date of such sublease shall,
notwithstanding anything in this Lease, the sublease or any consent to the
sublease to the contrary, be deemed to be the date that is two (2) days prior to
the Term Expiration Date.

 

 

50

 

--------------------------------------------------------------------------------

30.Subordination and Attornment.

30.1.This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination.

30.2.Notwithstanding the foregoing, Tenant shall execute and deliver upon demand
such further instrument or instruments evidencing such subordination of this
Lease to the lien of any such mortgage or mortgages or deeds of trust or lease
in which Landlord is tenant as may be required by Landlord.  If any Lender so
elects, however, this Lease shall be deemed prior in lien to any such lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request.  If Tenant fails to execute any document required from Tenant under
this Section within ten (10) business days after written request therefor, it
shall be a default hereunder, subject to applicable notice and cure
periods.  For the avoidance of doubt, “Lenders” shall also include historic tax
credit investors and new market tax credit investors.

30.3.Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease or increasing Tenant’s monetary obligations or materially
increasing Tenant’s other material non-monetary obligations hereunder, if
required by a Lender incident to the financing of the real property of which the
Premises constitute a part.

30.4.In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

30.5Landlord agrees to use commercially reasonable efforts to request from its
current Lender of the Property that such Lender enter into its standard
subordination, non-disturbance and attornment agreement (the “SNDA”) with
Tenant.  If Lender so agrees to enter into the  SNDA, Tenant shall pay the
reasonable charges or fees which may be required by such Lender in order to
obtain such agreement.  

31.Defaults and Remedies.

31.1.Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain.  Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the
Premises.  Therefore, if any installment of Rent due from Tenant is not received
by Landlord within three (3) business days after the date such payment is due,
Tenant shall pay to Landlord (a) an additional sum of five percent (5%) of the
overdue Rent as a late

 

 

51

 

--------------------------------------------------------------------------------

charge plus (b) interest at an annual rate (the “Default Rate”) equal to the
lesser of (a) twelve percent (12%) and (b) the highest rate permitted by
Applicable Laws.  The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the next installment of Rent or within five (5) business days after Landlord’s
demand, whichever is earlier.  Landlord’s acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

31.2.No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law.  If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

31.3.If Tenant fails to pay any sum of money required to be paid by it hereunder
or perform any other act on its part to be performed hereunder, in each case
within the applicable cure period (if any) described in Section 31.4, then
Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord.  Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease.  In addition to the late charge described
in Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so
paid or incurred by Landlord, together with interest at the Default Rate,
computed from the date such sums were paid or incurred.

31.4.The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a)If Tenant (i) abandons the Premises; or (ii)(A) Landlord receives notice of
Tenant’s vacation of or Tenant’s intention to vacate the Premises prior to the
scheduled expiration or earlier termination of this Lease, other than in
accordance with a right expressly granted to Tenant under this Lease, and such
vacation (or intention to vacate) is related to financial hardship or Tenant’s
inability to pay its debts as they become due, a dissolution of Tenant, or the
liquidation or winding up of Tenant’s business operations; or (B) Tenant vacates
the Premises prior to the scheduled expiration or earlier termination of this
Lease, other than in accordance with a right expressly granted to Tenant under
this Lease, within the one-hundred

 

 

52

 

--------------------------------------------------------------------------------

twenty (120) day period following the filing of any involuntary petition against
Tenant or the attachment of Tenant’s interest in this Lease (notwithstanding
anything to the contrary in Sections 31.4(g) and 31.4(i));

(b)Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
three (3) business days after written notice thereof from Landlord to Tenant;

(c)Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of thirty (30) days after
written notice thereof from Landlord to Tenant; provided that, if the nature of
Tenant’s default is such that it reasonably requires more than thirty (30) days
to cure, Tenant shall not be deemed to be in Default if Tenant commences such
cure within such thirty (30) day period and thereafter diligently prosecutes the
same to completion; and provided, further, that such cure is completed no later
than ninety (90) days after Tenant’s receipt of written notice from Landlord;

(d)Tenant makes an assignment for the benefit of creditors;

(e)A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f)Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

(g)Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h)Tenant fails to deliver an estoppel certificate in accordance with Article
20; or

(i)Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises.  No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.  

 

 

53

 

--------------------------------------------------------------------------------

31.5.In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a)Halt any Tenant Improvements or Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

(b)Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord.  In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c)Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord.  In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby.  In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including the sum of:

(i)The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

(ii)The costs of restoring the Premises to the condition required under the
terms of this Lease; plus

(iii)An amount (the “Election Amount”) equal to either (A) the positive
difference (if any, and measured at the time of such termination) between (1)
the then-present value of the total Rent and other benefits that would have
accrued to Landlord under this Lease for the remainder of the Term if Tenant had
fully complied with the Lease minus (2) the then-present cash rental value of
the Premises as determined by Landlord for what would be the then-unexpired Term
if the Lease remained in effect, computed using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point (the “Discount Rate”) or (B) twelve (12) months (or such lesser number of
months as may then be remaining in the Term) of Base Rent and Additional Rent at
the rate last payable by Tenant pursuant to this Lease, in either case as
Landlord specifies in such election.  Landlord and Tenant agree that the
Election Amount represents a reasonable forecast of the minimum damages expected
to occur in the event of a breach, taking into account the uncertainty, time and
cost of determining elements relevant to actual damages, such as fair market
rent, time and costs that may be required to re-lease the Premises, and other
factors; and that the Election Amount is not a penalty.

 

 

54

 

--------------------------------------------------------------------------------

As used in Section 31.5(c)(i), “worth at the time of award” shall be computed by
allowing interest at the Default Rate.

31.6.In addition to any other remedies available to Landlord at law or in equity
and under this Lease, Landlord may continue this Lease in effect after Tenant’s
Default or abandonment and recover Rent as it becomes due.  In addition,
Landlord shall not be liable in any way whatsoever for its failure or refusal to
relet the Premises.  For purposes of this Section, the following acts by
Landlord will not constitute the termination of Tenant’s right to possession of
the Premises:

(a)Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b)The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7.If Landlord does not elect to terminate this Lease as provided in Section
31.5, then Landlord may, from time to time, recover all Rent as it becomes due
under this Lease.  At any time thereafter, Landlord may elect to terminate this
Lease and to recover damages to which Landlord is entitled.

31.8.In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name.  Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant.  The proceeds of any such reletting shall be applied as follows:

(a)First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b)Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c)Third, to the payment of Rent and other charges due and unpaid hereunder; and

(d)Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

 

 

55

 

--------------------------------------------------------------------------------

31.9.All of Landlord’s rights, options and remedies hereunder shall be construed
and held to be nonexclusive and cumulative.  Landlord shall have the right to
pursue any one or all of such remedies, or any other remedy or relief that may
be provided by Applicable Laws, whether or not stated in this Lease.  No waiver
of any default of Tenant hereunder shall be implied from any acceptance by
Landlord of any Rent or other payments due hereunder or any omission by Landlord
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect defaults other than as specified in
such waiver.  Notwithstanding any provision of this Lease to the contrary, in no
event shall Landlord be required to mitigate its damages with respect to any
default by Tenant, except as required by Applicable Laws.  Any such obligation
imposed by Applicable Laws upon Landlord to relet the Premises after any
termination of this Lease shall be subject to the reasonable requirements of
Landlord to (a) lease to high quality tenants on such terms as Landlord may from
time to time deem appropriate in its discretion and (b) develop the Project in a
harmonious manner with a mix of uses, tenants, floor areas, terms of tenancies,
etc., as determined by Landlord.  Landlord shall not be obligated to relet the
Premises to (y) any Tenant’s Affiliate or (z) any party (i) unacceptable to a
Lender, (ii) that requires Landlord to make improvements to or re-demise the
Premises, (iii) that desires to change the Permitted Use, (iv) that desires to
lease the Premises for more or less than the remaining Term or (v) to whom
Landlord or an affiliate of Landlord may desire to lease other available space
in the Project or at another property owned by Landlord or an affiliate of
Landlord.

31.10.Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.11.To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.12.Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.  If Landlord fails to commence to cure any
default by Landlord within the period provided above in this paragraph and if,
as a result the default, Tenant is incapable despite commercially reasonable
efforts to continue operations within the Premises, Tenant may give Landlord an
additional written notice confirming that the default has not been cured and
that Tenant intends to cure such default, and, if Landlord fails to cure such
default within thirty (30) days after such notice, Tenant may take such steps
within the confines of its Premises as are reasonably appropriate to cure the
default and seek to recover from Landlord the reasonable cost of such cure.
Tenant shall have no right to perform any

 

 

56

 

--------------------------------------------------------------------------------

obligation of Landlord in lieu of Landlord to the extent the same involves or
may impact any base building system, any structural element of the Building, or
any area of the Building outside of the Premises, including, without limitation,
the Common Area or the premises of any other tenant or occupant of the Building
(collectively, the “Excluded Systems/Areas”).  Landlord’s liability to keep,
maintain, and repair shall always be limited to the cost of making such repair
or accomplishing such maintenance or repair and Landlord shall not be liable for
any consequential or any indirect damages.  In no event shall Tenant have the
right to terminate this Lease or offset from Rent as a result of Landlord's
default.   Notwithstanding the above provisions of this Section 31.12 to the
contrary, in emergency situations such that the prior written notice to Landlord
provided for above is not practical, Tenant may, upon such shorter period of
written notice or contemporaneous written and oral notice as is appropriate
under the circumstances, and excluding in all instances any work or access to
Excluded Systems/Areas, take such steps as are reasonably appropriate to cure
the default, in which event Tenant’s rights with respect to recovering the cost
of such cure shall be as provided above.

31.13.In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Building or the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided that Landlord
shall furnish to Tenant in writing, upon written request by Tenant, the names
and addresses of all such persons who are to receive such notices.

32.Bankruptcy.   In the event a debtor, trustee or debtor in possession under
the Bankruptcy Code, or another person with similar rights, duties and powers
under any other Applicable Laws, proposes to cure any default under this Lease
or to assume or assign this Lease and is obliged to provide adequate assurance
to Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1.Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2.A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3.A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4.The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

 

 

57

 

--------------------------------------------------------------------------------

33.Brokers.

33.1.Landlord and Tenant each represents and warrants to the other that it has
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease other than Jones Lang LaSalle (“Broker”), and that it
knows of no other real estate broker or agent that is or might be entitled to a
commission in connection with this Lease.  Landlord shall compensate Broker in
relation to this Lease pursuant to a separate agreement between Landlord and
Broker.

33.2.Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3.Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease.  Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4.Landlord and Tenant each agree to Indemnify, respectively, the Tenant
Indemnitees and Landlord Indemnitees harmless from any and all cost or liability
for compensation claimed by any broker or agent, other than Broker, employed or
engaged by Landlord and Tenant or claiming to have been employed or engaged by
Landlord or Tenant.

34.Definition of Landlord.  With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest.  In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property.  Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

35.Limitation of Landlord’s Liability.

35.1.If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.

 

 

58

 

--------------------------------------------------------------------------------

35.2.Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates.  No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable.  No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.

35.3.Tenant’s directors, officers or employees shall not be personally liable
for Tenant’s obligations or any deficiency under this Lease.  No director,
officer or employee of Tenant shall be sued or named as a party in any suit or
action, and service of process shall not be made against any director, officer
or employee. No director, officer or employee of Tenant shall be required to
answer or otherwise plead to any service of process, and no judgment shall be
taken or writ of execution levied against any director, officer or employee.

35.4.Each of the covenants and agreements of this Article shall be applicable to
any covenant or agreement either expressly contained in this Lease or imposed by
Applicable Laws and shall survive the expiration or earlier termination of this
Lease.

36.Joint and Several Obligations.  If more than one person or entity executes
this Lease as Tenant, then:

36.1.Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant, and such terms,
covenants, conditions, provisions and agreements shall be binding with the same
force and effect upon each and all of the persons executing this Agreement as
Tenant; and

36.2.The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally.  The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

37.Representations.  Tenant warrants and represents that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder, (d) each person (and all of the persons if more
than one signs) signing this

 

 

59

 

--------------------------------------------------------------------------------

Lease on behalf of Tenant is duly and validly authorized to do so and (e)
neither (i) the execution, delivery or performance of this Lease nor (ii) the
consummation of the transactions contemplated hereby will violate or conflict
with any provision of documents or instruments under which Tenant is constituted
or to which Tenant is a party.  In addition, Tenant represents that Tenant, and
to Tenant’s current, actual knowledge, its members, shareholders or other equity
owners (without duty of inquiry) is not an entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action. Landlord
represents that, to its current, actual knowledge (without duty of inquiry), it
is not an entity with whom U.S. persons or entities are restricted from doing
business under regulations of OFAC of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.

38.Confidentiality.  Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document).  Landlord shall not release to
any third party any non-public financial information or non-public information
about Tenant’s ownership structure that Tenant gives Landlord.  Notwithstanding
the foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances:  (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party’s attorneys, accountants, brokers, lenders, potential lenders,
investors, potential investors and other bona fide consultants or advisers (with
respect to this Lease only); provided such third parties agree to be bound by
this Section or (z) to bona fide prospective assignees or subtenants of this
Lease; provided they agree in writing to be bound by this Section.

39.Notices.  Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery
or (b) overnight delivery with a reputable international overnight delivery
service, such as FedEx.  Any such notice, consent, demand, invoice, statement or
other communication shall be deemed delivered (y) upon receipt, if given in
accordance with Subsection 39(a); or (z) one (1) business day after deposit with
a reputable international overnight delivery service, if given if given in
accordance with Subsection 39(b).  Except as otherwise stated in this Lease, any
notice, consent, demand, invoice, statement or other communication required or
permitted to be given pursuant to this Lease shall be addressed to Tenant at the
Premises, or to Landlord or Tenant at the addresses shown in Sections 2.9 and
2.10 or 2.11, respectively.  Either party may, by notice to the other given
pursuant to this Section,

 

 

60

 

--------------------------------------------------------------------------------

specify additional or different addresses for notice purposes.  Notices may be
given by an agent on behalf of Landlord or Tenant, and with respect to any agent
of Tenant, Tenant shall first notify Landlord in writing that such agent is the
authorized agent of Tenant.

40.Miscellaneous.

40.1.Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2.To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent year-end consolidated financial statements reflecting
Tenant’s current financial condition audited by a nationally recognized
accounting firm (except if the named Tenant under this Lease is not the ultimate
parent company, such financial statements shall be unconsolidated financial
statements of Tenant).  Tenant shall, within ninety (90) days after the end of
Tenant’s financial year, furnish Landlord with a certified copy of Tenant’s
year-end consolidated financial statements for the previous year certified by
Tenant’s chief financial officer; provided, however, if the named Tenant under
this Lease is not the ultimate parent company, then such required financial
statements shall be unconsolidated financial statements of
Tenant.  Additionally, Tenant shall, within one hundred eighty (180) days after
the end of Tenant’s financial year, furnish Landlord with Tenant’s year-end
consolidated financial statements audited by a nationally recognized accounting
firm; provided, however, if the named Tenant under this Lease is not the
ultimate parent company, then such required financial statements shall be
unconsolidated financial statements of Tenant.  Tenant represents and warrants
that all financial statements, records and information furnished by Tenant to
Landlord in connection with this Lease are true, correct and complete in all
respects.  If audited financials are not otherwise prepared, unaudited
financials complying with generally accepted accounting principles and certified
by the chief financial officer of Tenant as true, correct and complete in all
respects shall suffice for purposes of this Section.  The provisions of this
Section shall not apply at any time while Tenant is a corporation whose shares
are traded on any nationally recognized stock exchange.

40.3.Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4.The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

40.5.Upon the request of either Landlord or Tenant, the parties shall execute a
document in recordable form containing only such information as is necessary to
constitute a Notice of Lease under Massachusetts law.  All costs of preparing
and recording such notice shall be borne by the requesting party.  Within ten
(10) days after receipt of written request from Landlord after the expiration or
earlier termination of this Lease, Tenant shall execute a termination of any
Notice of Lease recorded with respect hereto.  Neither party shall record this
Lease.

 

 

61

 

--------------------------------------------------------------------------------

40.6.Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter.  The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is
permissive.  The section headings of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part of this
Lease.  Landlord and Tenant have each participated in the drafting and
negotiation of this Lease, and the language in all parts of this Lease shall be
in all cases construed as a whole according to its fair meaning and not strictly
for or against either Landlord or Tenant.

40.7.Except as otherwise expressly set forth in this Lease, each party shall pay
its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).  

40.8.Time is of the essence with respect to the performance of every provision
of this Lease.

40.9.Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

40.10.Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease are independent and shall not be conditioned upon
performance by Landlord.

40.11.Whenever consent or approval of either party is required, that party shall
not unreasonably withhold, condition or delay such consent or approval, except
as may be expressly set forth to the contrary.

40.12.Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13.Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns.  This Lease is for the
sole benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights.  Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

 

 

62

 

--------------------------------------------------------------------------------

40.14.This Lease shall be governed by, construed and enforced in accordance with
the laws of the state in which the Premises are located, without regard to such
state’s conflict of law principles.

40.15.Each party hereto guarantees, warrants and represents that the individual
or individuals signing this Lease have the power, authority and legal capacity
to sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

40.16.This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document. The parties
acknowledge and agree that this Lease may be executed via .pdf format (including
computer-scanned or other electronic reproduction of the actual signatures) and
that delivery of a signature by electronic or physical means shall be effective
to the same extent as delivery of an original signature.  Notwithstanding the
foregoing, originally signed documents shall be provided upon either party’s
request.

40.17.No provision of this Lease may be modified, amended or supplemented except
by an agreement in writing signed by Landlord and Tenant.

40.18.No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord.  The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

40.19.To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41.Rooftop Installation Area.

41.1.Tenant may use the portion of the Building identified as a “Rooftop
Installation Area” on Exhibit A attached hereto (the “Rooftop Installation
Area”) solely to operate, maintain, repair and replace rooftop antennae,
mechanical equipment, communications antennas, a generator, and other equipment
installed by Tenant in the Rooftop Installation Area in accordance with this
Article (“Tenant’s Rooftop Equipment”).  Tenant’s Rooftop Equipment shall be
only for Tenant’s use of the Premises for the Permitted Use.

41.2.Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations.  Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld, delayed or conditioned.  Among other

 

 

63

 

--------------------------------------------------------------------------------

reasons, Landlord may withhold approval if the installation or operation of
Tenant’s Rooftop Equipment could reasonably be expected to damage the structural
integrity of the Building or to transmit vibrations or noise or cause other
adverse effects beyond the Premises to an extent not customary in first class
laboratory buildings, unless Tenant implements measures that are acceptable to
Landlord in its reasonable discretion to avoid any such damage or transmission.

41.3.Tenant shall comply with any roof or roof-related warranties.  Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties.  Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof arising from
the installation or operation of Tenant’s Rooftop Equipment.  Tenant shall not
permit the installation, maintenance or operation of Tenant’s Rooftop Equipment
to violate any Applicable Laws or constitute a nuisance.  Tenant shall pay
Landlord within thirty (30) days after demand (a) all applicable taxes, charges,
fees or impositions imposed on Landlord by Governmental Authorities as the
result of Tenant’s use of the Rooftop Installation Areas in excess of those for
which Landlord would otherwise be responsible for the use or installation of
Tenant’s Rooftop Equipment and (b) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Tenant’s Rooftop
Equipment.  Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment arising from any
such tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.

41.4.If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or (d)
interferes with any other tenant’s business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) business days after
receipt of notice of such damage or interference (which notice may be oral;
provided that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral
notice).  Notwithstanding such foregoing 10-business day cure period, if
Tenant’s Rooftop Equipment is causing damage to the Building or the Project or
another tenant’s equipment, then Tenant, upon receipt of notice from Landlord,
shall immediately cease using Tenant’s Rooftop Equipment and shall immediately
commence to repair any such damage in consultation with, and after approval
from, Landlord. After any such damage has been repaired and Tenant’s Rooftop
Equipment modified to prevent further damage, Tenant may re-commence use of
Tenant’s Rooftop Equipment.

 

 

64

 

--------------------------------------------------------------------------------

41.5.Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof.  Landlord agrees to pay
the reasonable costs thereof.  Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation.  In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

42. Option to Extend Term.  Tenant shall have one (1) option (the “Option”) to
extend the Term by five (5) years as to the entire Premises upon the following
terms and conditions.  Any extension of the Term pursuant to the Option shall be
on all the same terms and conditions as this Lease, except as follows:

42.1.Base Rent at the commencement of the Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
East Cambridge submarket of comparable age, quality, level of finish and
proximity to amenities and public transit, and containing the systems and
improvements present in the Premises as of the date that Tenant gives Landlord
written notice of Tenant’s election to exercise the Option, including the
then-current fair market value annual escalations of Base Rent (“FMV”).  Tenant
may, no more than thirteen (13) months prior to the date the Term is then
scheduled to expire, request Landlord’s estimate of the FMV for the Option
term.  Landlord shall, within fifteen (15) days after receipt of such request,
give Tenant a written proposal of such FMV.  If Tenant gives written notice to
exercise the Option, such notice shall specify whether Tenant accepts Landlord’s
proposed estimate of FMV.  If Tenant does not accept the FMV, then the parties
shall endeavor to agree upon the FMV, taking into account all relevant factors,
including (v) the size of the Premises, (w) the length of the Option term, (x)
rent in comparable buildings in the relevant submarket, including concessions
offered to new tenants, such as free rent, tenant improvement allowances and
moving allowances, (y) Tenant’s creditworthiness and (z) the quality and
location of the Building and the Project.  In the event that the parties are
unable to agree upon the FMV within thirty (30) days after Tenant notifies
Landlord that Tenant is exercising the Option, then either party may request
that the same be determined as follows:  a senior officer of a nationally
recognized leasing brokerage firm with local knowledge of the East Cambridge
laboratory/research and development leasing submarket (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant.  If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the Judicial Arbitration and
Mediation Services or any successor organization thereto (the “JAMS”). The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least ten (10) years’ experience in the leasing of laboratory/research and
development space in the East Cambridge submarket and (z) not have been employed
or retained by either Landlord or Tenant or any affiliate of either for a period
of at least ten (10) years prior to appointment pursuant hereto.  Each of
Landlord and Tenant shall submit to the Baseball Arbitrator and to the other
party its determination of the FMV.  The Baseball Arbitrator shall grant to
Landlord and Tenant a hearing and the right to submit evidence.  The Baseball
Arbitrator shall determine which of the two (2) FMV determinations more closely
represents the actual FMV.  The arbitrator may not select any other FMV for the
Premises other than one submitted by Landlord or Tenant.  The FMV selected by
the Baseball Arbitrator shall be binding upon Landlord and Tenant and shall
serve as the basis

 

 

65

 

--------------------------------------------------------------------------------

for determination of Base Rent payable for the Option term.  If, as of the
commencement date of the Option term, the amount of Base Rent payable during the
Option term shall not have been determined, then, pending such determination,
Tenant shall pay Base Rent equal to the Base Rent payable with respect to the
last year of the then-current Term.  After the final determination of Base Rent
payable for the Option term, the parties shall promptly execute a written
amendment to this Lease specifying the amount of Base Rent to be paid during the
Option term.  Any failure of the parties to execute such amendment shall not
affect the validity of the FMV determined pursuant to this Section.

42.2.The Option is not assignable separate and apart from this Lease.

42.3.The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least twelve (12) months prior to the end of
the expiration of the then-current Term.  Time shall be of the essence as to
Tenant’s exercise of the Option.  Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option.  Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.

42.4.Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:

(a)During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default;

(b)At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default other than any
notice from Landlord that may be required under Article 31 of this Lease) and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured;

(c)At the time Tenant exercises its Option and as of the last day of the initial
Term, Tenant has not (i) subleased any Rentable Area of the Premises, and (ii)
assigned this Lease, except in connection with an Exempt Transfer;

(d)In the event that Tenant has defaulted in the performance of its obligation
to pay Base Rent, Operating Expenses or the Property Management Fee two (2) or
more times during the twelve (12)-month period immediately prior to the date
that Tenant intends to exercise the Option, whether or not Tenant has cured such
defaults; or

(e)In the event that Tenant has been in Default of any material non-monetary
obligations under this Lease or its obligation to pay Additional Rent (excluding
Operating Expenses and the Property Management Fee) two (2) or more times during
the twelve (12)-month period immediately prior to the date that Tenant intends
to exercise the Option, whether or not Tenant has cured such defaults.

 

 

66

 

--------------------------------------------------------------------------------

42.5.The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6.All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
(b) Tenant fails to commence to cure a default (other than a monetary default)
within thirty (30) days after the date Landlord gives notice to Tenant of such
default or (c) Tenant has been in Default under this Lease two (2) or more times
and a service or late charge under Section 31.1 has become payable for any such
Default, whether or not Tenant has cured such Defaults.

43.Early Termination  Provided that Tenant has executed a lease with Landlord or
an affiliate of Landlord for premises totaling more than 60,000 square feet of
Rentable Area in another building owned by an affiliate of Landlord, with an
initial term of ten (10) years or more (the “Expansion Lease”), as of the date
the Termination Option Notice (as hereafter defined) is delivered and the
Termination Date (as hereafter defined) occurs, then Tenant shall have the
one-time option to terminate this Lease with respect to the entire Premises (the
“Termination Option”) by providing Landlord with written notice thereof (the
“Termination Option Notice”) on or about the date that is ten (10) days after
the execution date of the Expansion Lease.  Tenant shall set forth in the
Termination Option Notice the date that this Lease shall terminate (the
“Termination Date”).  If Tenant fails to timely deliver to Landlord the
Termination Option Notice, then the Termination Option shall automatically
terminate and be of no further force or effect.  If Tenant timely delivers to
Landlord the Termination Option Notice, then Tenant shall surrender the Premises
to Landlord on or before the Termination Date in accordance with all of the
terms and conditions of the Lease.  If Tenant does not so surrender the Premises
in accordance with all of the terms and conditions of the Lease on or before the
Termination Date, then Tenant, pursuant to Article 27 of this Lease, shall
become a tenant at sufferance until the actual date that Tenant surrenders the
Premises to Landlord in accordance with the terms and conditions of this
Lease.  If Tenant timely delivers to Landlord the Termination Option Notice,
then this Lease shall terminate on the Termination Date and shall thereafter be
of no further force or effect, except for those provisions that, by their
express terms, survive the expiration or earlier termination
thereof.  Notwithstanding anything in this Section to the contrary, Tenant shall
not be permitted to exercise the Termination Option during any period of time
during which Tenant is in default of its obligations under the Lease.  Any
attempted exercise of the Termination Option during a period of time in which
Tenant is in default shall be void and of no force or effect.  The Termination
Option is personal to Synlogic, Inc., and may not be exercised by any assignee,
sublessee or transferee of this Lease, unless Landlord expressly agrees that the
Termination Option may be transferred to any such assignee, sublessee or
transferee, which agreement Landlord may grant or withhold in its sole
discretion.

 

 

67

 

--------------------------------------------------------------------------------

44.Ground Lease.  Ground Lessor and Landlord shall execute and deliver to Tenant
a recognition agreement providing that Ground Lessor will recognize this Lease
and not disturb Tenant's possession of the Premises and recognize this Lease and
all of Tenant’s rights hereunder, in the form of the Non-Disturbance and
Attornment Agreement attached hereto as Exhibit J.  

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

68

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

LANDLORD:

BMR-ROGERS STREET LLC,
a Delaware limited liability company

 

By:

 

Name:

 

Title:

 

 

TENANT:

SYNLOGIC, INC.,
a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PREMISES

 

 

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

PROPERTY

 

 

 

A-1-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the [____]
day of [_______], 2017, by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company(“Landlord”), and SYNLOGIC, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of that certain Lease dated as of
[_______], 2017 (as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time, the “Lease”), by and between Landlord
and Tenant for the Premises located at 301 Binney Street in Cambridge,
Massachusetts.  All capitalized terms used but not otherwise defined herein
shall have the meanings given them in the Lease.

1.General Requirements.

1.1.Authorized Representatives.

(a)Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Salvatore Zinno as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease.  Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized
Representative.  Landlord may change either Landlord’s Authorized Representative
upon one (1) business day’s prior written notice to Tenant.

(b)Tenant designates [_______] (“Tenant’s Authorized Representative”) as the
person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Work Letter.  Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative.  Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.

1.2.Schedule.  The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with
the scheduled attached hereto as Schedule 1 (the “Schedule”).  The Schedule
shall be subject to adjustment as mutually agreed upon in writing by the
parties, or as otherwise provided in this Work Letter.  

1.3.Landlord’s Architects, Contractors and Consultants.  The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Landlord.  Landlord hereby selects R.E. Dinneen as the architect and The
Richmond Group as the general contractor.

2.Tenant Improvements.  All Tenant Improvements shall be performed by Landlord’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the TI Allowance used by Landlord in completing
the Tenant Improvements) and

 

 

B-1

 

--------------------------------------------------------------------------------

 

in substantial accordance with the Approved Plans (as defined below), the Lease
and this Work Letter.  To the extent that the total projected cost of the Tenant
Improvements (as projected by Landlord) exceeds the TI Allowance (such excess,
the “Excess TI Costs”), Tenant shall advance to Landlord any Excess TI Costs
within ten (10) days after receipt of an invoice therefor, but in any case
before Landlord commences the Tenant Improvements.  If Landlord is delayed in
commencing the Tenant Improvements due to Tenant’s failure to timely pay the
Excess TI Costs to Landlord, Landlord shall be entitled to a day-for-day
extension to achieve Substantial Completion of the Tenant Improvements for the
period of such delay.  If the actual Excess TI Costs are less than the Excess TI
Costs paid by Tenant to Landlord, Landlord shall credit Tenant with the overage
paid by Tenant against Tenant’s Rent obligations, beginning after Landlord has
completed the final accounting for the Tenant Improvements. If the cost of the
Tenant Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant shall deposit any
additional Excess TI Costs with Landlord in the same way that Tenant deposited
the initial Excess TI Costs.  If Tenant fails to pay, or is late in paying, any
sum due to Landlord under this Work Letter, then Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including the
right to interest and the right to assess a late charge), and for purposes of
any litigation instituted with regard to such amounts the same shall be
considered Rent.  All material and equipment furnished by Landlord or its
contractors as the Tenant Improvements shall be new or “like new,” and the
Tenant Improvements shall be performed in a first-class, workmanlike manner.

2.1.Schematic Design Plans.  Landlord and Tenant hereby approve the plans and
specifications for the Tenant Improvements (the “Schematic Design Plans”) and
the Basis of Design, each attached to this Work Letter as Schedule 2.

2.2.Construction Plans.  Landlord shall prepare final plans and specifications
for the Tenant Improvements that (a) are consistent with and are logical
evolutions of the Schematic Design Plans and the Basis of Design and (b)
incorporate any other Tenant-requested (and Landlord-approved) Changes (as
defined below).  As soon as such final plans and specifications (“Construction
Plans”) are completed, Landlord shall deliver the same to Tenant for Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Such Construction Plans shall be approved or disapproved by Tenant
within five (5) business days after delivery to Tenant.  Tenant’s failure to
respond within such five (5) business day period shall be deemed approval by
Tenant.  If the Construction Plans are disapproved by Tenant, then Tenant shall
notify Landlord in writing of its reasonable objections to such Construction
Plans, and the parties shall confer and negotiate in good faith to reach
agreement on the Construction Plans.  Promptly after the Construction Plans are
approved by Landlord and Tenant, two (2) copies of such Construction Plans shall
be initialed and dated by Landlord and Tenant, and Landlord shall promptly
submit such Construction Plans to all appropriate Governmental Authorities for
approval.  The Construction Plans so approved, and all change orders
specifically permitted by this Work Letter, are referred to herein as the
“Approved Plans.” In the event that the Construction Plans are not approved by
Tenant within the initial five (5) business day period specified in this Section
2.2, then, notwithstanding anything in the Lease or this Work Letter to the
contrary, it shall be deemed a delay by Tenant, and in accordance with Section
4.2 of the Lease, the Term Commencement Date shall be the date that the Term
Commencement Date would have occurred but for such delay.

 

 

B-2

 

--------------------------------------------------------------------------------

 

2.3.Changes to the Tenant Improvements.  Any changes to the Approved Plans
(each, a “Change”) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.

(a)Change Request.  Either Landlord or Tenant may request Changes after Tenant
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change.  If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Tenant Improvements as a result of such Change.  Change Requests
shall be signed by the requesting party’s Authorized Representative.

(b)Approval of Changes.  All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request.  The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party.

3.Requests for Consent.  Except as otherwise provided in this Work Letter,
Tenant shall respond to all requests for consents, approvals or directions made
by Landlord pursuant to this Work Letter within five (5) business days following
Tenant’s receipt of such request.  Tenant’s failure to respond within such five
(5) business day period shall be deemed approval by Tenant.

4. TI Allowance.

4.1.Application of TI Allowance.  Landlord shall contribute, in the following
order, the TI Allowance and any Excess TI Costs advanced by Tenant to Landlord
toward the costs and expenses incurred in connection with the performance of the
Tenant Improvements, in accordance with Article 4 of the Lease.  If the entire
TI Allowance is not applied toward or reserved for the costs of the Tenant
Improvements, then Tenant shall not be entitled to a credit of such unused
portion of the TI Allowance.  If the entire Excess TI Costs advanced by Tenant
to Landlord are not applied toward the costs of the Tenant Improvements, then
Landlord shall promptly return such excess to Tenant following completion of the
Tenant Improvements.  Tenant may apply the TI Allowance for the payment of
construction and other costs in accordance with the terms and provisions of the
Lease.

4.2.Approval of Budget for the Tenant Improvements.  The parties agree that the
budget for the Tenant Improvements attached hereto as Schedule 3 is a
preliminary budget (the “Preliminary Budget”).  Landlord anticipates obtaining
from its general contractor updated budgets in connection with the Construction
Plans, which shall be subject to the review and approval of Landlord and
Tenant.  Notwithstanding anything to the contrary set forth elsewhere

 

 

B-3

 

--------------------------------------------------------------------------------

 

in this Work Letter or the Lease, Landlord shall not have any obligation to
expend any portion of the TI Allowance until Landlord and Tenant shall have
approved in writing a final budget for the Tenant Improvements (the “Approved
Budget”).  Prior to Landlord’s approval of the Approved Budget, Tenant shall pay
all of the costs and expenses incurred in connection with the Tenant
Improvements as they become due.  Tenant shall promptly reimburse Landlord for
actual costs or expenses relating to the Tenant Improvements that exceed the
amount of the TI Allowance.

5.Miscellaneous.

5.1.Incorporation of Lease Provisions.  Sections 40.6 through 40.19 of the Lease
are incorporated into this Work Letter by reference, and shall apply to this
Work Letter in the same way that they apply to the Lease.

5.2.General.  Except as otherwise set forth in the Lease or this Work Letter,
this Work Letter shall not apply to improvements performed in any additional
premises added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise; or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term, whether by any options under the Lease or otherwise, unless the Lease or
any amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the initial
Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




 

 

B-4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.

LANDLORD:

BMR-ROGERS STREET LLC,
a Delaware limited liability company


By:

 

Name:

 

Title:

 

 

TENANT:

SYNLOGIC, INC.,

a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

B-5

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

TENANT WORK INSURANCE SCHEDULE

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:

1.Claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.

2.Claims for damages because of bodily injury, occupational sickness or disease,
or death of employees under any applicable employer’s liability law.

3.Claims for damages because of bodily injury, or death of any person other than
Tenant’s or any Tenant contractors’ employees.

4.Claims for damages insured by usual personal injury liability coverage which
are sustained (a) by any person as a result of an offense directly or indirectly
related to the employment of such person by Tenant or any Tenant contractors or
(b) by any other person.

5.Claims for damages, other than to the Tenant Work itself, because of injury to
or destruction of tangible property, including loss of use therefrom.

6.Claims for damages because of bodily injury or death of any person or property
damage arising out of the ownership, maintenance or use of any motor vehicle.

Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a.    Commercial General Liability:

        Bodily Injury and Property Damage

 

Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general  aggregate, with $2,000,000 products and
 completed operations aggregate.

 

 

 

B-1-1

 

--------------------------------------------------------------------------------

b.    Commercial Automobile Liability:

        Bodily Injury and Property Damage

$1,000,000 per accident

c.    Employer’s Liability:

 

       Each Accident

       Disease – Policy Limit

       Disease – Each Employee

$500,000

$500,000

$500,000

d.Umbrella Liability:

Bodily Injury and Property Damage

Commercially reasonable amounts (excess of coverages a, b and c above), but in
any event no less than $5,000,000 per occurrence / aggregate.

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord.  The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the
Landlord.  Certificates of insurance including required endorsements showing
such coverages to be in force shall be filed with Landlord prior to the
commencement of any Tenant Work and prior to each renewal.  Coverage for
completed operations must be maintained for the lesser of ten (10) years and the
applicable statue of repose following completion of the Tenant Work, and
certificates evidencing this coverage must be provided to Landlord.  The minimum
A.M. Best’s rating of each insurer shall be A- VII.  Landlord and its mortgagees
shall be named as an additional insureds under Tenant contractors’ Commercial
General Liability, Commercial Automobile Liability and Umbrella Liability
Insurance policies as respects liability arising from work or operations
performed, or ownership, maintenance or use of any autos, by or on behalf of
such contractors.  Each contractor and its insurers shall provide waivers of
subrogation with respect to any claims covered or that should have been covered
by valid and collectible workers’ compensation or employer’s liability
insurance, including any deductibles or self-insurance maintained thereunder.

If any contractor’s work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance.  Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such
damages.  Coverage shall apply to both sudden and non-sudden pollution
conditions including the discharge, dispersal, release or escape of smoke,
vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste
materials or other irritants, contaminants or pollutants into or upon land, the
atmosphere or any watercourse or body of water.  Claims-made coverage is
permitted, provided the policy retroactive date is continuously maintained prior
to the Term Commencement Date, and coverage is continuously maintained during
all periods in which Tenant occupies the Premises.  Coverage shall be maintained
with limits of not less than $1,000,000 per incident with a $2,000,000 policy
aggregate.




 

 

B-1-2

 

--------------------------------------------------------------------------------

SCHEDULE 1 TO WORK LETTER

 

SCHEDULE

 

(see attached)

 




 

 

B-1-3

 

--------------------------------------------------------------------------------

SCHEDULE 2 TO WORK LETTER

SCHEMATIC DESIGN PLANS AND BASIS OF DESIGN

 

(see attached)

 




 

 

B-1-4

 

--------------------------------------------------------------------------------

SCHEDULE 3 TO WORK LETTER

PRELIMINARY BUDGET

 

(see attached)

 

 

 

 

 

B-1-5

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

This acknowledgement of TERM commencement date and TERM EXPIRATION DATE is
entered into as of [_______], 20[__], with reference to that certain Lease (the
“Lease”) dated as of [_______], 2017, by SYNLOGIC, INC., a Delaware corporation
(“Tenant”), in favor of BMR-ROGERS STREET LLC, a Delaware limited liability
company  (“Landlord”).  All capitalized terms used herein without definition
shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1.Tenant accepted possession of the Premises for use in accordance with the
Permitted Use on [_______], 20[__].  Tenant first occupied the Premises for the
Permitted Use on [_______], 20[__].

2.The Premises are in good order, condition and repair.

3.The Tenant Improvements are Substantially Complete.

4.All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of the Lease have been satisfied, and Landlord has fulfilled
all of its duties in the nature of inducements offered to Tenant to lease the
Premises, except as follows:  ____________

5.In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [_______], 20[__], and, unless the Lease is terminated
prior to the Term Expiration Date pursuant to its terms, the Term Expiration
Date shall be [_______], 20[__].

6.The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises.

7.Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

 

 

C-1

 

--------------------------------------------------------------------------------

8.The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [_______], 20[__],
with Base Rent payable on the dates and amounts set forth in the chart below,
subject to annual adjustment under Article 8 of the Lease:

Dates

Approximate Square Feet of Rentable Area*

Base Rent per Square Foot of Rentable Area

Monthly Base Rent*

Annual Base Rent*

Rent Commencement Date- The day immediately prior to the first (1st) annual
anniversary of the Rent Commencement Date

41,346

$76.00 annually

$261,858.00

$3,142,296.00

9.The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

C-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.

TENANT:

SYNLOGIC, INC.,

a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

C-3

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Intentionally omitted

 

 

 

D-1

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[FORM OF LETTER OF CREDIT

[On letterhead or L/C letterhead of Issuer]

LETTER OF CREDIT

Date: _______, 20__

BMR-ROGERS STREET LLC (the “Beneficiary”)

_________________________

_________________________

Attention: ________________

L/C. No.: _________________

Loan No. : ________________

Ladies and Gentlemen:

We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$1,064,000.00, expiring at __:00 p.m. on _______ or, if such day is not a
Banking Day, then the next succeeding Banking Day (such date, as extended from
time to time, the “Expiry Date”). “Banking Day” means a weekday except a weekday
when commercial banks in _____________ are authorized or required to close.

We authorize Beneficiary to draw on us (the “Issuer”) for the account of _______
(the “Account Party”), under the terms and conditions of this L/C.

Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.

Drawing Documentation must be presented at Issuer’s office at ____________ on or
before the Expiry Date by personal presentation, courier or messenger service,
or fax. Presentation by fax shall be effective upon electronic confirmation of
transmission as evidenced by a printed report from the sender’s fax machine.
After any fax presentation, but not as a condition to its effectiveness,
Beneficiary shall with reasonable promptness deliver the original Drawing
Documentation by any other means.  Issuer will on request issue a receipt for
Drawing Documentation.

 

 

E-1

 

--------------------------------------------------------------------------------

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.

If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day.  We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.

Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.

We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation.  We waive any defense based on
fraud or any claim of fraud.

The Expiry Date shall automatically be extended by one year (but never beyond
_____ (the “Outside Date”)) unless, on or before the date 90 days before any
Expiry Date, we have given Beneficiary notice that the Expiry Date shall not be
so extended (a “Nonrenewal Notice”). We shall promptly upon request confirm any
extension of the Expiry Date under the preceding sentence by issuing an
amendment to this L/C, but such an amendment is not required for the extension
to be effective. We need not give any notice of the Outside Date.

Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”).  Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C.  Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee.  Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary.  Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary.  Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.

Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to: ___________ (or such
replacement as Beneficiary designates from time to time by written notice).

 

 

E-2

 

--------------------------------------------------------------------------------

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.

This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

Very truly yours,

[Issuer Signature]

 

 

 

E-3

 

--------------------------------------------------------------------------------

 

ATTACHMENT 1 TO EXHIBIT E

FORM OF SIGHT DRAFT

[Beneficiary Letterhead]

TO:

[Name and Address of Issuer]

SIGHT DRAFT

AT SIGHT, pay to the Order of ______________, the sum of ______________ United
States Dollars ($______________). Drawn under [Issuer] Letter of Credit No.
______________ dated ______________.

[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account: _________________________.]

[Name and signature block, with signature or purported signature of Beneficiary]

Date: ________________

 

 

 

E-1-1

 

--------------------------------------------------------------------------------

 

ATTACHMENT 2 TO EXHIBIT E

FORM OF TRANSFER NOTICE

[Beneficiary Letterhead]

TO:

[Name and Address of Issuer] (the “Issuer”)

TRANSFER NOTICE

By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No. ______________ dated ______________ (the “L/C”),
transfers the L/C to the following transferee (the “Transferee”):

[Transferee Name and Address]

The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.

[Name and signature block, with signature or purported signature of Beneficiary]

Date: ________________]

 

 

 

E-2-1

 

--------------------------------------------------------------------------------

 

EXHIBIT F

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

 

1.

No Tenant Party shall encumber or obstruct the common entrances, lobbies,
elevators, sidewalks and stairways of the Building(s) or the Project or use them
for any purposes other than ingress or egress to and from the Building(s) or the
Project.

 

2.

Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building without Landlord’s prior written
consent.  Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.

 

3.

If Landlord objects in writing to any curtains, blinds, shades, screens, hanging
plants or other similar objects attached to or used in connection with any
window or door of the Premises or placed on any windowsill, and (a) such window,
door or windowsill is visible from the exterior of the Premises and (b) such
curtain, blind, shade, screen, hanging plant or other object is not included in
plans approved by Landlord, then Tenant shall promptly remove such curtains,
blinds, shades, screens, hanging plants or other similar objects at its sole
cost and expense.

 

4.

Deliveries shall be made no earlier than 7 a.m. and no later than 6 p.m., and
shall comply with the City of Cambridge Truck Traffic and Noise Ordinance.  No
deliveries shall be made that impede or interfere with other tenants in or the
operation of the Project.  Movement of furniture, office equipment or any other
large or bulky material(s) through the Common Area shall be restricted to such
hours as Landlord may designate and shall be subject to reasonable restrictions
that Landlord may impose.  Tenant will ensure all overhead loading dock doors
are secured after receipt of any delivery.  Tenant must accept all
deliveries.  Building personnel, security or Landlord's third party contractors
will not accept any deliveries on behalf of Tenant.

 

5.

Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws.  Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.

 

 

F-1

 

--------------------------------------------------------------------------------

 

6.

Tenant shall not use any method of HVAC other than that shown in the Tenant
Improvement plans approved in writing by Landlord.

 

7.

Tenant shall not install any radio, television or other antennae; cell or other
communications equipment; or other devices on the roof or exterior walls of the
Premises except in accordance with the Lease.  Tenant shall not interfere with
radio, television or other digital or electronic communications at the Project
or elsewhere.

 

8.

Canvassing, peddling, soliciting and distributing handbills or any other written
material within, on or around the Project (other than within the Premises) are
prohibited.  Tenant shall cooperate with Landlord to prevent such activities by
any Tenant Party.

 

9.

The loading dock shall be used for all deliveries.  All persons parking at the
loading dock must adhere to a thirty (30) minute limit when making
deliveries.  Vehicles left unattended beyond the time limit are subject to
towing at the vehicle owner’s expense.  Landlord shall not be responsible for
damage to vehicles, businesses or personnel incurred due to parking or loading
dock operations.

 

10.

Except as otherwise permitted under the Lease, Tenant shall not mark, paint,
drill into or in any way deface any part of the Building or Premises.  No
boring, driving of nails or screws, cutting or stringing of wires shall be
permitted except with Landlord’s prior written consent, which Landlord shall not
unreasonably withhold, or as Landlord may direct.

 

11.

Tenant shall only discharge industrial sewage if Tenant, at its sole cost and
expense, obtains all necessary permits and licenses therefor, including (without
limitation) permits from State and local authorities having jurisdiction
thereover.

 

12.

Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises.  Tenant shall not place in any such receptacle any material
that cannot be disposed of in the ordinary and customary manner of trash,
garbage and Hazardous Materials disposal.  Any Hazardous Materials transported
through the Common Area shall be held in secondary containment devices.  Tenant
shall be responsible, at its sole cost and expense, for Tenant’s removal of its
Hazardous Materials.  Tenant is encouraged to participate in the waste removal
and recycling program in place at the Project.  

 

13.

The Premises shall not be used for lodging or for any improper purpose.  No
cooking shall be done or permitted in the Premises; provided, however, that
Tenant may use (a) equipment approved in accordance with the requirements of
insurance policies that Landlord or Tenant is required to purchase and maintain
pursuant to the Lease for brewing coffee, tea, hot chocolate and similar
beverages, (b) microwave ovens for employees’ use and (c) equipment shown on
Tenant Improvement plans approved by Landlord; provided, further, that any such
equipment and microwave ovens are used in accordance with Applicable Laws.

 

 

F-2

 

--------------------------------------------------------------------------------

 

14.

Tenant shall not, without Landlord’s prior written consent, use the name of the
Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

 

15.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any Governmental Authority.

 

16.

Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

 

17.

Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay.  Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.

 

18.

Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

 

19.

Tenant shall not permit any animals in the Project, other than for guide animals
or for use in laboratory experiments.

 

20.

Bicycles shall not be taken into the Building (including the elevators and
stairways of the Building) except into areas designated by Landlord.

 

21.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.

 

22.

Discharge of industrial sewage shall only be permitted if Tenant, at its sole
expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

 

23.

Smoking is prohibited at the Project, except in designated outdoor areas, if
any.

 

24.

The Project’s hours of operation are currently 24 hours a day, seven days a
week.

 

25.

Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

 

26.

Tenant, at Tenant’s sole cost and expense, shall cause the Premises to be
exterminated on a monthly basis to Landlord’s reasonable satisfaction and shall
cause all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by insects,
rodents and other vermin and pests whenever there is

 

 

F-3

 

--------------------------------------------------------------------------------

 

evidence of any infestation.  Tenant shall not permit any person to enter the
Premises or the Project for the purpose of providing such extermination
services, unless such persons have been approved by Landlord.  If requested by
Landlord, Tenant shall, at Tenant’s sole cost and expense, store any refuse
generated in the Premises by the consumption of food or beverages in a cold box
or similar facility.

 

27.

If Tenant desires to use any portion of the Common Area for a Tenant-related
event, Tenant must notify Landlord in writing at least thirty (30) days prior to
such event on the form attached as Attachment 1 to this Exhibit, which use shall
be subject to Landlord’s prior written consent, not to be unreasonably withheld,
conditioned or delayed.  Notwithstanding anything in this Lease or the completed
and executed Attachment to the contrary, Tenant shall be solely responsible for
setting up and taking down any equipment or other materials required for the
event, and shall promptly pick up any litter and report any property damage to
Landlord related to the event.  Any use of the Common Area pursuant to this
Section shall be subject to the provisions of Article 28 of the Lease.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including
Tenant.  These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms
covenants, agreements and conditions of the Lease.  Landlord reserves the right
to make such other and additional reasonable and uniform rules and regulations
as, in its judgment, may from time to time be needed for safety and security,
the care and cleanliness of the Project, or the preservation of good order
therein; provided, however, that Landlord shall provide reasonable written
notice to Tenant of such rules and regulations prior to them taking effect; and
provided, further, that no such additional rule or regulation shall adversely
affect Tenant’s use or enjoyment of the Project as permitted under the Lease for
the Permitted Use.  Tenant agrees to abide by these Rules and Regulations and
any such additional rules and regulations issued or adopted by Landlord.  Tenant
shall be responsible for the observance of these Rules and Regulations by all
Tenant Parties.

 

 

F-4

 

--------------------------------------------------------------------------------

 

ATTACHMENT 1 TO EXHIBIT F

REQUEST FOR USE OF COMMON AREA

REQUEST FOR USE OF COMMON AREA

 

Date of Request:

 

 

 

 

 

Landlord/Owner:

 

 

 

 

 

Tenant/Requestor:

 

 

 

 

 

Property Location:

 

 

 

 

 

Event Description:

 

 

 

 

 

Proposed Plan for Security & Cleaning:

 

 

 

 

 

Date of Event:

 

 

 

 

 

Hours of Event: (to include set-up and take down):

 

 

 

 

 

Location at Property (see attached map):

 

 

 

 

 

Number of Attendees:

 

 

 

Open to the Public?[___] YES[___] NO

Food and/or Beverages?[___] YES[___] NO

If YES:

 

•

Will food be prepared on site?     [___] YES [___] NO

 

•

Please describe:

 

•

Will alcohol be served?[___] YES[___] NO

 

•

Please describe:

 

•

Will attendees be charged for alcohol?  [___] YES[___] NO

 

•

Is alcohol license or permit required? [___] YES[___] NO

 

•

Does caterer have alcohol license or permit: [___] YES[___] NO[___] N/A    

Other Amenities (tent, booths, band, food trucks, bounce house, etc.):

 

 

F-1-1

 

--------------------------------------------------------------------------------

 

Other Event Details or Special Circumstances:

 

The undersigned certifies that the foregoing is true, accurate and complete and
he/she is duly authorized to sign and submit this request on behalf of the
Tenant/Requestor named above.

[INSERT NAME OF TENANT/REQUESTOR]

 

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

F-1-2

 

--------------------------------------------------------------------------------

 

EXHIBIT G

PTDM

 

(see attached)

 

 

G-1-1

 

--------------------------------------------------------------------------------

 

EXHIBIT H

TENANT’S PROPERTY

 

 

To be provided by Tenant prior to the Term Commencement Date.

 

 

H-1

 

--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ESTOPPEL CERTIFICATE

To:

BMR-Rogers Street LLC

17190 Bernardo Center Drive

San Diego, California  92128

Attention: Legal Department

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California  92128

Re:

Suite [___] (the “Premises”) at 301 Binney Street, Cambridge, Massachusetts (the
“Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1.Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [_______], 20[__].  The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows:  [_______]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises or any other space at the Property.  The lease
term expires on [_______], 20[__].

2.Tenant took possession of the Premises, currently consisting of [_______]
square feet, on [_______], 20[__], and commenced to pay rent on [_______],
20[__].  Tenant has full possession of the Premises, has not assigned the Lease
or sublet any part of the Premises, and does not hold the Premises under an
assignment or sublease[, except as follows:  [_______]].

3.All base rent, rent escalations and additional rent under the Lease have been
paid through [_______], 20[__].  There is no prepaid rent[, except $[_______]][,
and the amount of security deposit is $[_______] [in cash][OR][in the form of a
letter of credit]].  Tenant currently has no right to any future rent abatement
under the Lease.

4.Base rent is currently payable in the amount of $[_______] per month.

5.Tenant is currently paying estimated payments of additional rent of $[_______]
per month on account of real estate taxes, insurance, management fees and Common
Area maintenance expenses.

6.All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except [_______]],
and all allowances to be paid to Tenant, including allowances for tenant
improvements, moving expenses or other items, have been paid.

 

 

2

 

--------------------------------------------------------------------------------

7.The Lease is in full force and effect, free from default and free from any
event that could become a default under the Lease, and Tenant has no claims
against the landlord or offsets or defenses against rent, and there are no
disputes with the landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [_______]].

8.[Tenant has the following expansion rights or options for leasing additional
space at the Property:  [_______].][OR][Tenant has no rights or options to
purchase the Property.]

9.To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Project in violation of any environmental laws.

10.The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is [acquiring the Property/making a loan secured by
the Property] in reliance on this certificate and that the undersigned shall be
bound by this certificate.  The statements contained herein may be relied upon
by [INSERT NAME OF PURCHASER OR LENDER, AS APPROPRIATE], [LANDLORD], BioMed
Realty, L.P., BRE-Edison Parent L.P., and any [other] mortgagee of the Property
and their respective successors and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [____] day of [_______], 20[__].

[_______],

a [_______]

 

By:

 

Name:

 

Title:

 

 

 



 

 

 






 

 

3

 

--------------------------------------------------------------------------------

EXHIBIT J

FORM OF GROUND LEASE NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

 

THIS AGREEMENT (“Agreement”), made this 31st day of March, 2015 between
BMR-ROGERS STREET LLC, a Delaware limited liability company with offices at
17190 Bernardo Center Drive, San Diego, California (“Tenant”), SYNLOGIC, INC., a
Delaware corporation with offices at 200 Sidney Street, Cambridge, Massachusetts
(“Subtenant”) and MBA-ROGERS STREET, LLC, successor in interest to
MBA-Cambridge, LLC and O&T Realty, LLC (“Ground Landlord”).

 

Background

 

A. Tenant has entered into a certain ground lease dated March 30, 1999, as
amended by that certain letter dated July 29, 1999 and that certain Agreement
Regarding Arbitration and Lease Amendments dated December 15, 1999, and as such
ground lease has been assigned pursuant to that certain Assignment and
Assumption of Ground Lease dated as of April 4, 2007 (collectively, and as the
same may have been further amended, supplemented or otherwise modified, the
“Ground Lease”), with the Ground Lease covering, in part, the building known and
numbered as 301 Binney Street, Cambridge, Massachusetts (the “Building”) which
Building is located on Ground Landlord’s property described in Exhibit A
attached hereto (the “Property”).  A notice of said Ground Lease is recorded
with the Middlesex (South) Registry of Deeds in Book 31460, Page 4.

 

B. Subtenant and Tenant have entered into a lease, a copy of which is attached
as Exhibit B (the “Sublease”) (provided that a copy of the Sublease shall not be
attached to any counterpart of this Agreement to be recorded at the Registry of
Deeds) for certain premises located on the fourth floor of the Building (the
“Premises”).  

 

C. Ground Landlord has been requested by Tenant and Subtenant to enter into a
nondisturbance agreement with Subtenant.

 

 

 

4

 

--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE in consideration of the promises and the mutual covenants
hereinafter contained, the parties hereto mutually covenant and agree as
follows:

 

1.Ground Landlord consents to the execution and delivery of the Sublease. The
provisions of this Agreement set forth in Sections 2, 3 and 4, below, shall take
effect upon the Execution Date (as defined in the Sublease).

 

 

2. Effective as of the Execution Date, if the Ground Lease shall terminate
before the expiration of the then-current term, unless such termination results
from condemnation or fire or other catastrophe, the Sublease, if then in
existence, shall continue with the same force and effect as if Ground Landlord
as lessor and Subtenant as lessee had entered into a lease for a term equal to
the then unexpired term of the Sublease, as of the termination of the Ground
Lease, containing the same terms, covenants and conditions as those contained in
the Sublease (except as hereinafter provided), including the rights of renewal
therein.

 

3. (a)    Intentionally Omitted.

 

(b)Effective as of the Execution Date, any option which shall be or become
vested in Subtenant to cancel the Sublease, because of default of Tenant, shall
be ineffective unless Subtenant shall give Ground Landlord notice thereof, and
Ground Landlord shall fail to cure such default within the time and in the
manner Tenant would have been authorized to do had Tenant simultaneously
received such notice.  The provisions of this Subsection shall apply to any
default occurring before or after the Sublease goes into effect.

 

4.Effective as of the Execution Date, from and after such termination of the
Ground Lease and if Subtenant's right of possession shall be preserved as
aforesaid and Subtenant is not in default under the terms of the Sublease
(beyond applicable notice and grace periods):

 

(a)  Subtenant will attorn as tenant to Ground Landlord, and Ground Landlord
will accept such attornment.

 

(b) Ground Landlord will have the same remedies by entry, action or otherwise
for the nonperformance of any agreement contained in the Sublease for the
recovery of rent, for the doing of any waste or for any cause of forfeiture, as
Tenant had or would have had if the Ground Lease had not been terminated.

 

 

(c) From and after the time of such attornment, Subtenant shall have the same
remedies against Ground Landlord for the breach of an agreement contained in the
Sublease that Subtenant might have had against Tenant if the Ground Lease had
not been

 

 

5

 

--------------------------------------------------------------------------------

terminated, except that Ground Landlord shall not be (i) liable for any act or
omission of Tenant, except to the extent such act or omission continues after
term initiation of the Ground Lease, (ii) subject to any offsets or defenses
which Subtenant might have against Tenant, except to the extent such offsets or
defenses relate to matters continuing after termination of the Ground Lease,
(iii) bound by any rent or additional rent paid more than one month in advance
of its due date which Subtenant might have paid in advance to  Tenant, (iv)
bound by any material amendment of the Sublease not consented to by Ground
Landlord that results in a reduction in the amount of rent payable thereunder,
or (v) liable for any security or tenant deposits held by or on behalf of any
prior tenant (including Tenant) except to the extent actually received by Ground
Landlord.

 

 

(d) Ground Landlord and Subtenant will enter into an agreement supplemental
hereto containing the same terms and conditions as those contained in the
Sublease but with such changes as may be necessary by reason of the substitution
of Ground Landlord in the place and stead of Tenant as lessor.

 

5. The rights under this Agreement shall inure to the benefit of only Subtenant
and those permitted assignees of Subtenant under the Sublease.

 

6. The term “Ground Landlord” as used in this Agreement means only the owner for
the time being of the Premises, so that in the event of any sale of the Premises
the predecessor owner shall be and hereby is entirely freed and relieved of all
covenants and obligations of Ground Landlord hereunder provided that its
successor assumes the same.  The provisions of this Agreement, however, shall
bind any subsequent owner of the Premises.  The liability of Ground Landlord to
Subtenant under this Agreement shall be limited to Ground Landlord’s interest in
the Property and insurance, condemnation, and any sale proceeds therefrom.

 

7. If any defaults shall occur under the Ground Lease, then, subject to the
further conditions hereof, Subtenant may, but shall be under no obligation to,
make payments to cure the same, and in such event Ground Landlord shall accept
any sums so tendered if tendered prior to the expiration of any grace period,
but Ground Landlord shall not be obligated to accept any payment which would
have the effect of waiving any claim for damages which Ground Landlord may at
any time have against Tenant or its successors in interest unless the payment by
Subtenant shall be of the entire amount of such claim for damages whether or not
then accrued.

 

 

 

6

 

--------------------------------------------------------------------------------

8. Neither Subtenant nor its successors or assigns shall enter into any
agreement which shall modify the rental terms of the Sublease without Ground
Landlord’s prior written consent not to be unreasonably withheld or
delayed.  Any agreement made in contravention to the provisions of this Section
shall be of no force or effect as to Ground Landlord.

 

9. Nothing in this Agreement contained shall be deemed or construed to modify
any of the provisions of the Ground Lease as between Ground Landlord and Tenant
or to waive any rights which Ground Landlord may now or hereafter have against
Tenant by reason of the Ground Lease or anything connected therewith.

 

10.If any lease or tenancy shall come into existence between Ground Landlord and
Subtenant pursuant to the provisions of Section 2 or Section 4, the provisions
of Section 6 shall apply to any liability imposed upon Ground Landlord by reason
of such lease or tenancy.

 

11.This Agreement may not be modified orally or in any other manner than by an
agreement in writing signed by all parties hereto or their respective successors
in interest.

 

12.The covenants and agreements herein contained shall apply to, inure to the
benefit of and be binding upon the parties hereto and upon their respective
successors in interest and legal representatives except as otherwise
hereinbefore provided.

 

 

13.This Agreement may be executed in counterpart and, when all counterpart
documents are executed, the counterparts shall constitute a single binding
instrument.

 

 




 

 

7

 

--------------------------------------------------------------------------------



Executed under seal as of the date first written above.

 

GROUND LANDLORD:        MBA-ROGERS STREET, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

[signatures continue on following page]




 

 

8

 

--------------------------------------------------------------------------------



 

 

TENANT:      BMR-ROGERS STREET LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[signatures continue on following page]




 

 

9

 

--------------------------------------------------------------------------------



SUBTENANT:      SYNLOGIC, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 




 

 

10

 

--------------------------------------------------------------------------------

EXHIBIT A

 

PROPERTY

 

Parcel One:

 

A certain parcel of land situated in Cambridge, in Middlesex County and Common­

wealth of Massachusetts, bounded and described as follows:

 

 

 

NORTHWESTERLY:

on Binney Street two hundred (200) feet, thence turning at right angles and
running;

 

 

 

NORTHEASTERLY:

along land shown on the plan hereinafter mentioned as belonging to Associates
Transport, Inc., two hundred (200) feet to a point on the private way shown as
Rogers Street on the plan hereinafter mentioned; thence turning at right angles
and running;

 

 

 

SOUTHEASTERLY:

on Rogers Street two hundred (200) feet to a point on Sixth Street; thence
turning at right angles and running;

 

 

 

SOUTHWESTERLY:

on Sixth Street two hundred (200) feet to the point of beginning.

 

 

Containing 40,000 square feet and being the parcel of land shown on the plan
entitled "Plan of Land in Cambridge, Mass." dated August 8, 1945. William S.
Crocker, C. E., said plan being duly recorded with Middlesex South Registry
District Deeds, Book 6893, Page 509; and also being the parcel of land shown on
a plan of land entitled “Plan of Land in Cambridge, Mass. Property of Industrial
Stainless Steel Inc.” dated October 21, 1960, Schofield Brothers, Reg. Land
Surveyors, said plan being duly recorded with Middlesex South Registry of Deeds
as Plan Number 1664 of 1960 at Book 9706, Page End.

 

Parcel Two:

 

A certain parcel of land with the buildings thereon situated in said Cambridge,
bounded and described as follows:

 

 

NORTHERLY:

by Rogers Street, three-hundred thirty-five and 27/100 (335.27) feet;

 

 

EASTERLY:

by land now or formerly of Harry J. Dowd, two hundred and no/100 (200) feet;

 

 

 

 

 

--------------------------------------------------------------------------------

 

SOUTHERLY:

by Binney Street;

 

 

WESTERLY:

by Fulkerson Street.

 

Parcels One and Two together comprise all of Lots A, B, C and D as shown on a
plan of Land entitled “Plan Showing Sub-division of land in Cambridge,
Massachusetts,” dated July 29, 1940, Wm. H. McGinness C. E., said plan being
duly recorded with the Middlesex South Registry of Deeds as Plan Number 1052 of
1940, at Book 6445, Page 394.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SUBLEASE

 

See attached.

 

{A0424541.10 }

B-1

 